 GERBES SUPER MARKETSGerbes Super Markets,Inc.andAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO Local 576'GerbesSuperMarkets, Inc.andRetailStoreEmployees UnionAFL-CIO,Local655.2Cases17-CA-3482 and 17-CA-3508May 21, 1969DECISION AND ORDERCHAIRMAN MCCULLOCHAND MEMBERSFANNING, JENKINS, AND ZAGORIAOn November 13, 1968, Trial Examiner LaurenceA. Knapp issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthatRespondent had not engaged in certain otherallegedunfairlaborpractices.Thereafter,theGeneral Counsel and Respondent filed exceptions tothe Trial Examiner's Decision and supporting briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations only to the extent consistentherewith.1.The Trial Examiner found that the Union'smajority claim was tainted and therefore deemed itunnecessary to pass upon the appropriateness of thegrocery unit for which the Union sought recognition.Although we agree with his conclusion that theallegationofRespondent'sunlawfulrefusaltobargain with the Union should be dismissed, we doso on the basis of the unit issue without reaching thematter of taint.By a letter dated March 11, 1968, the Unionclaimed to represent a majority of the Columbia,Missouri, store employees in a unit excluding meatdepartment' and nonfood (hardware) employees,'and requested recognition for such a unit. TheGeneral Counsel contended that there were therein41employees (checkers, stockers, sackers, andbakery, produce, and delicatessen personnel), andrested themajorityclaimon 22 signed cardsobtained by the Union. Respondent opposed thisunit as inappropriate because of the exclusion of thehardware employees.''Herein called the Meat Cutters.'Herein called the Union.'As noted in the Trial Examiner'sDecision,theMeat Cutters soughtrecognition for the meat department employees.'The other proposed exclusions were office clericals,guards,andsupervisors as defined in the Act.11TheColumbia store is a typical one-floorsupermarketwhichhasmeat,bakery,grocery,delicatessen,produce,andhardware(variety)departments that are all under the supervision of thestore manager. In contrast to the other departmentswhere mainly food items are carried,' the hardwaredepartment, which occupies an area adjoining thegrocery department, stocks nonfood items such asdry goods, greeting cards, cameras, and paint.Thehardwaredepartmentconsistsoffouremployees' and Billy C. Combs who is contended bythe General Counsel to be a supervisor as defined intheAct because he assigns work, makes outschedules, and grants time off to the employees inthedepartment.Eachhardwareemployee isresponsible for a section of the department and hasto keep it stocked. At least one hardware employeeison the floor at all times for the purpose of sellinghardware merchandise to customers.Grocery and hardware employees generally do notworkoutsidetheirown area.8However,allemployees take their breaks in the delicatessen area.In the absence of Combs, grocery employees aboutonce a month unload hardware merchandise fromtrucks.Customers purchasing hardware items mayhave them checked out at registers in the hardwaredepartment or by grocery department checkers.Although there is evidence that hardware employeesmay receive a lower rate of pay than some grocerycheckers, the record shows that all store employeeshave the same number of working hours, vacationrights, profit-sharing privileges, and other benefits.As the General Counsel conceded, its novelcontention that hardware employees may properlybe excluded from the unit of all other groceryemployees is based in part on the circumstance thatthe "Union could generate no interest at all amongthehardware employees." In our judgment, thehardware employees constitute an artificial andarbitrary group without the clearly different intereststhat would justify their exclusion from the groceryunit."TheGeneralCounsel'sargument thathardwareemployeesareanalogoustomeatdepartment employees does not take into accountthe fact that hardware employees do not have thespecial training or skills that have led the Board tofind separate meat department units appropriate.As the hardware employees do not possessdistinctive skills, are subject to the supervision of thestore manager, work the same hours and are entitledto the same benefits as the other store employees,have stocking and selling duties similar to those of'For reasons set forthby the TrialExaminer in finding the meatdepartment at the Columbia store an appropriate unit,we disagree withRespondent'sadditional contention thatonlya unit of its 10 stores isappropriate.See HaagDrugCompany.Inc.,169 NLRBNo. 111.'The grocery department has a few nonfood items such as light bulbs.'Eva L.Allen,EleanorG. Dale,Hazel E.Hardin,and DarrelW.Winkler.'There is no evidence that employees in any other department sought bythe Union substantially deviate from this practice.'Cf.Ideal SuperMarkets,171 NLRB No. 1.176 NLRB No. 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDother grocery employees, and are not sought by anyotherunion,we find, despite the lack of interchangeand their apparently lower rates of pay than someother grocery employees, that hardware employeeshave a sufficient community of interest with theother store employees to require their inclusion inthe unit.As we agree with Respondent that the groceryunitmust include the hardware employees to meetthe test of appropriateness, we conclude that theUnion's claim, which is based on 22 signed cards,falls short of a majority of the appropriate groceryunit as the number of employees therein totals 45 byvirtueof the inclusion of at least 4 hardwareemployees.'" Accordingly, we shall adopt the TrialExaminer'srecommendation,albeitforotherreasons,thattheallegationofRespondent'sunlawful refusal to bargain with the Union bedismissed.2.The Trial Examiner found that employeeNolan Tritschler, who agreed to be interviewed byRespondentattorneyWilliamG.HaynesonconditionthatthelatterfurnishacopyofTritschler's statement, was lawfully discharged forinsubordination when the latter refused to surrenderthe statement because of the attorney's failure tocomply with this condition.We disagree with thisconclusion for reasons which follow:Tritschler, a checker at the Columbia store, aftersounding out a number of employees in earlyJanuary 1968, about his proposal to contact a unionrepresentative,arrangedtomeet the Union'srepresentative, Louis A. Sachs, at the parking areaof the store at I p.m. on Monday, January 22." Wefind in agreement with the Trial Examiner that thefollowing unlawful conduct was thereafter directedby Respondent against Tritschler who, prior to hisinitiation of the union movement, had been "held inrather high regard" by Store Manager Duren.'rOn Monday morning, January 22, Duren, afterbeing apprised by some employees of Tritschler'sforthcomingmeetingwithSachs,createdanimpression of surveillance in violation of Section8(a)(I) of the Act by telling Tritschler, "Don't thinkwe don't know what you are doing." Duren alsomade an illegalpromise of benefit by saying thatTritschler would be given a raise in addition to thatrecently granted by Respondent.BillPhillippe,Columbia'smeatmanager, andWalterRoberts,theassistantstoremanager,followedTritschler around the store onMondaymorning.Phillippemade remarks to Tritschlerwhich were calculated to give him the impression"In view of this result, we find it unnecessary to determine thesupervisory status of Combs."Tritschler informed a number of employees of this plan sometime onthe preceding Friday."The Trial Examiner also found,and we agree, the Respondent violatedSec. 8(axl) of theAct byinterrogating other employees,engaging insurveillance of union meetings or union activities and requesting employeesto do likewise,and threatening employees with the discontinuance of theprofit-sharing plan or with loss of employment.thatRespondent had his union activities undersurveillance and hence violated Section 8(a)(1) of theAct.On Tuesday,January23,Duren spoke toTritschlerabout the Company's plan for anotherstore in Columbia and declared that he would berecommended for the position of assistant storemanager.This statement,which was coupled withthe requestthatTritschler drop the union movementviolated Section 8(a)(l) of the Act.In the course of a conversation a few days later,Durenmade an unlawful threat in violation ofSection 8(a)(1) of the Actwhen he toldTritschlerthatRespondent'sprofit-sharingplanwouldprobablybediscontinuediftheUnion'sorganizational campaign succeeded.In the sameconversation,Duren unlawfully stated toTritschlerthat he was disappointed in the way several of theemployees,particularlyTritschler,had let himdown;that he had allowed Tritschler Saturday ashis day off and had done favors for Tritschler andother employees; that Duren had enough on them atone time or another to fire them and had not doneso but nowthat theyhad let him down he was goingto make up for lost time.Inearlyormid-February,Duren telephonedTritschler's home" and in his absence asked Mrs.Tritschler to talk to her husband"about the storeand what would happen if the Union came in." Afew days later,Mrs.Duren called and told theBeillers that Tritschler was causing much trouble atthe store and that Duren stood to lose a lot ofmoney(via Respondent'sprofit-sharing plan) if theUnion got in. Mrs. Duren appealed to Mr. Beiller toreason with Tritschler because his union activitieswere causing disturbance and disruption at the store.Although the Trial Examiner did not regard thesetelephonecallsasviolativeof the Act, theyneverthelessprovidefurtherevidencethatRespondent,which had in past weeks made a seriesof unlawful statements against Tritschler for his roleas leader of the Union,continued to be hostile onaccount of his activities on behalf of the Union.In the later part of February,while Tritschler wasworking as a checker,Duren slammed his fist on theconveyor and toldTritschlerhis day off was beingchanged from Saturday to Wednesday.As notedabove, Duren had prior to this incident specificallyreferred to the favor he had done for Tritschler inallowing him to take Saturdays off and uttered aveiled threat against him for letting Duren down. AstheTrialExaminer observed,"Duren'spreviouslydeclared intention to retaliate became operative onthisoccasion."Accordingly, the Trial Examinercorrectly concluded that Respondent was motivatedby a discriminatory purpose in making this changeinworking conditions and thereby violated Section8(a)(3) and(1) of the Act."The Tritschlerswere living with the Beillers who were Mrs. Tritschler'sparents. GERBES SUPER MARKETSFollowing the service on Respondent of thecharges filed by the Unions, Respondent attorneyHaynes interviewedanumberofemployeesincluding Tritschler.'' At the outset of the interviewwith Tritschler on March 21 in the backroom of thehardware department. Haynes informed Tritschlerof his investigative purpose and assured him that "You may refuse to cooperate with me if you likeand this will have no affect [sic] on your fob."" AsHaynes beganquestioningTritschlerabout theUnion's charges of March 12, which alleged,interalia,thatRespondent had discriminated againstTritschler in changing his day off, Tritschler toldHaynes he wanted a copy of what he told Haynesduring the interview. Haynes replied that he wouldgiveTritschler a copy of anything he put into astatementfor Tritschler's signature.However, whenTritschler demanded a copy of what Haynes hadwritten down, Tritschler was told that a copy wouldbe mailed to Tritschler. Upon Tritschler's insistenceon a copy, Haynes proposed that Tritschler make acopy as the interview proceeded. Tritschler declinedto do so and when Haynes handed Tritschler thefive-page statement Haynes had prepared, Tritschleragainasked for a copy and Haynes said it would bemailed. Tritschler renewed his request for the copyand made the alternativesuggestionthatHaynessign a statement promising that a copy would bemailed. Haynes told Tritschler that the latter wouldhave to take his word and asked Tritschler to returnthe document if he did not wish to sign it. WhenTritschlerstartedto leave the room with thedocument, Haynes grabbed Tritschler's wrist whichhe released with the warning that if Tritschler wentout of the room the latter was "through."Shortly thereafter, Haynes and Ryan approachedTritschler who refused to return the document unlesshis previously stated condition was met. Ryan thenarranged for two top officials of Respondent tocome to the store where Tritschler was told that hisrefusaltoreturn the document was a seriousincident,an act of insubordination for which hecould be terminated. Tritschler said he was notgoing to help build a case against the Union andthat he could not return the document even if hewished to because he had given it to the unionrepresentative.AfterafurtherconferenceofRespondentofficials,Tritschlerwas terminatedwhen he persisted in his refusal to return thestatement.Although the Trial Examiner agreed that it is wellestablished that an employer's pretrial investigativeinterrogationmust be voluntary and that Tritschlercould therefore set conditions for his cooperation,''he held that Tritschler's condition that Haynes"As noted by the Trial Examiner, Harold D. Ryan, the personnelmanager of Respondent's parent company,was present during significantportions of the interview with Tritschler."Haynes handed Tritschler a written statement to the effect, datedMarch 19,1968, and Tritschler thereupon added his name to the otheremployee signatures thereon.13provide him with a copy of the statement became"academic" because Haynes did not insist thatTritschler sign the document. As the Trial Examinerheld that Respondent was in these circumstancesentitled to reclaim the unsigned document whichrepresentedRespondent attorney's "work productand record of the interview", he concluded thatTritschler's refusal to return or facilitate the returnof the document constituted insubordination forwhich Tritschler could lawfully be discharged.Inour opinion, the foregoing holding is notwarranted as Respondent did not fully satisfy thefollowing safeguards set forth by the Board tominimize the coercive impact of the interrogation:(1)The employermust communicate to theemployee the purpose of the action, assure him thatno reprisal ' will take place, and obtain hisparticipationonavoluntarybasis.(2)Thequestioning must take place in a context free fromemployer hostility to union organization and mustnot itself be coercive in nature.We agree with the General Counsel that anemployee may refuse to be interviewed or, if he sochooses,may qualify his cooperation by making itcontingent on the reasonable condition that he befurnished with a copy of his statements as recordedby the employer. Once Respondent attorney Haynesagreedtomeet this condition and Tritschlerproceeded in good faith with the interview in abackroom of the store in the presence of bothHaynes and a high Respondent official, it wasunderstandable for Tritschler to insist on a copybefore returning the original to Haynes. Tritschler,who as a result of a series of coercive statements byRespondent officials must have been acutely awareof Respondent's antagonism to him as the leadingproponent of the Union, had on the advice of unioncounselagreed to the interview subject to acondition he judged necessary in order to protecthimself and the cause of the Union. AlthoughTritschler had not signed the document, which herefused to return without being given a copy thereof,the mere absence of his signature therefrom did notmake any less genuine Tritschler's fear thatRespondent might use it against him and the Union.We further agree with the General Counsel thatRespondent's minimal property interest in the paperand ink, or in the record that these represented,cannot outweigh Tritschler's right to refrain fromassistingRespondent in its investigation unless hisreasonable term was met." As the record is repletewith instances of unlawful Respondent conductdirected against Tritschler who was the most activeadherent of the Union, we find that Respondentseizedupontheopportunitypresentedby"Johnnie'sPoultry Co..146 NLRB 770,Winfield Mfg.Co.. Inc., 173NLRBNo. 103,StandardFittingsCompany.173NLRB No 9;Automotive Warehouse Distributors,Inc,171NLRB No. 101"As noted above,Tritschler proposed,as an alternative precondition,that he be given a written assurancethat a copyof his statement would be 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDTritschler's refusal to surrender the statement as apretext for his removal. As already noted, Tritschlerwas the object of a sustained effort by Respondentto coerce employees into giving up the Union andhad previously been warned by Duren that "he[Duren] was going to make up for lost time," i.e.,punish Tritschler for "letting him down." DespiteRespondent'soralandwrittenassurance thatTritschler's refusal to cooperate would not result inreprisals,Respondent nevertheless did resort to theextreme penalty of discharge. Even assuming thatTritschler,whosework performance was highlyregarded by Respondent, engaged in misconduct byhisrefusaltosurrenderthedocument, this"misconduct" was an outgrowth of his exercise of aprotected right and we do not view it as an"impropriety"of sufficientmagnitude to placeTritschler "beyond the protective shield of the Act.""Accordingly,we find, contrary to the TrialExaminer,thatRespondentdiscriminatorilydischarged Tritschler in violation of Section 8(a)(3)and (1) of the Act. We shall therefore order thatRespondent offer to Tritschler immediate and fullreinstatement to his former or substantially equalposition,without prejudice to his seniority or otherrights and privileges," and make him whole for anylossofearningssufferedbyreasonof thediscrimination against him by payment to him of asum of money equal to that which he normallywould have earned from March' 21, 1968, the dateof his discharge, to the date of an offer ofreinstatement, less his net earnings during saidperiod(Crossett Lumber Company. Inc..8NLRB440),and in the manner prescribed inF.W.Woolworth Company,90 NLRB 289, together withinterest thereon at the rate of 6 percent per annum,as set forth inIsisPlumbing & Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthatRespondent,GerbesSuperMarkets, Inc.,Columbia,Missouri, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as herein modified:mailed to him.Particularlyunder the surrounding circumstances,includingthe natureof theinterview and Respondent'sclearlyevident hostility toTritschler's union activities,we find thisalternative request likewise to benot unreasonable.And we further note thatthis request was of such anaturethat,ifRespondent had wishedto avoidexacerbationof the difficultrelationship in such an interview,itcouldeasilyandquickly havecomplied."Standard-Coosa Thatcher v. N.L.R.B..395 F.2d 512 (C.A. 5)."This orderisdesignedto remedy not only thedischarge but alsoRespondent's unlawful changeof Tritschler's day off.1.Insert the following as new paragraph I (a) andreletter subsequent paragraphs accordingly:"(a)Discriminatorily discharging employees orotherwise discriminating against them in regard totheir hire, tenure of employment, or any other termor condition of employment because they engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection."2.Insert the following as new paragraphs 2 (a),(b),and (c) and reletter subsequent paragraphsaccordingly:"(a) Offer to Nolan Tritschler immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of pay which he may have suffered as aresult of the discrimination practiced against him, inthe manner set forth in this Decision.(b)Notify Nolan Tritschler if presently serving inthe Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay do under the terms of this Order."3.Delete the following from the last paragraph ofthe Trial Examiner's Recommended Order:including,without limitation, the charge thatRespondent discriminatorilydischargedNolanTritschler.4.Insert in the notice attached to the TrialExaminer's Decision the following before the firstindented paragraph:WEWILLNOT discriminatorilydischargeemployees or otherwise discriminate against themin regard to their hire, tenure of employment, orany other term or condition of employmentbecause they engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection.WE WILL offer to Nolan Tritschler immediateandfullreinstatementtohisformerorsubstantially equivalant position without prejudiceto his seniority and other rights and privileges andmake him whole in the manner provided in theBoard's Decision for any loss of pay he may havesuffered as a result of the discrimination againsthim.WE WILL notify Nolan Tritschler if presentlyserving in the Armed Forces of the United Statesof his right to full reinstatement upon applicationinaccordance with the Selective Service Act andtheUniversalMilitary Training and Service Act,asamended, after discharge from the ArmedForces. GERBES SUPER MARKETS15TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, TrialExaminer:Iheard this caseatColumbia, Missouri, during the period May 20-22 andJune4-7,1968,followingpretrialproceduresincompliancewiththeAct.'Briefssubmitted tomefollowing the hearing by counsel for each of the partieshave been fully considered.Respondent owns and operates nine supermarkets, anda variety store,located in nine cities in the State ofMissouri.'ThiscaseconcernsonlytheColumbia,Missouri, store which, in addition to carrying the foodandassociatedgrocery items generally dispensed atsupermarkets, has a "variety" department carrying suchitems as electric appliances,guns, shells,paint, dry goods,toys,greeting cards,suitcases,cameras,and film.Issues PresentedAfter card authorization activity carried out by each ofthechargingunionsnamed in the caption(hereinsometimes called the"Meat Cutters"union and the"Retail Store"union,respectively),each union soughtrecognition fromRespondent for collective bargainingpurposes,theMeat Cutters in behalf of the employees intheColumbia store'smeat department,and the RetailStore union in behalf of the other workers of that storeexcluding those in the"variety"department.Respondentdeclined these requests for recognition.Broadly speaking,the case presents the questions whether Respondent soughttoobstruct theUnions' representational efforts by avariety ofallegedcoercive conduct; whether its refusals ofrecognitionwere unlawful;and whether it engaged indiscriminationagainstcertainprounionemployees,including its discharge of an employee who played aleading role in forwarding the Unions' representationalefforts.1.THE BUSINESS OF RESPONDENT;THE LABORORGANIZATIONS INVOLVEDThe complaintalleges,the answer admits, and I findthat Respondent is a Missouri corporation engaged in theoperation of retail stores in the State of Missouri which intheconduct of such business annually receives grossrevenues in excess of$500,000 and annually purchasesfrom outside the State of Missouri products valued inexcess of$50,000.Respondent is engaged in commerce'A charge and an amended charge were filed in Case17-CA-3482 onFebruary 8 and March 6,1968, respectively;onMarch 28,1968, acomplaint issued in that case,towhich Respondent filed its answer onApril 3,1968. (All dates used herein refer to the year 1968 unlessotherwise indicated.)A charge and an amended charge were filed in Case17-CA-3508 onMarch 12 and 26, respectively.Thereafter,on May 6, theRegional Director of the Board concerned issued an order consolidatingthe two cases and an amended consolidated complaint.Respondentthereafter filed a motion in opposition to consolidation of the cases whichprior to the hearing was denied by Trial Examiner Schneider and which,renewed at the hearing,the present Trial Examiner also denied. At theoutsetof the hearing Respondent filed its answer to the amendedconsolidated complaint.The General Counsel's unopposed motion to correct the record, datedJuly 31,is hereby granted.Ifurther correct the record as follows:p. 181, 1.4, theword "be" should read "see."'Since about 2 years prior to the hearing Respondent has been a whollyowned subsidiaryof TheJ.S.Dillon& Sons StoresCompany,Inc., ofHutchinson,Kansas.and in activities affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Likewise the complaint alleges,the answer admits, andIfind that the Meat Cutters Union and the Retail StoreUnion is each a labor organization within the meaning ofSection 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. Introductory MattersAs a prelude to consideration of the evidence relevantto the important events of the case and correspondingalleged violations, it will facilitate their understanding toset forth some general description of Respondent's overalloperations and managerial setup, and of the Columbiastore.Respondent operates a chain of 10 stores, 9 of thesebeingsupermarkets(locatedatTipton,Versailles,Windsor,Eldon,Holden,Camdenton,PleasantHill,JeffersonCity, and Columbia, Missouri), and the 10thbeing a variety store located at Tipton in addition to theseparate supermarket there. Fred M. Imhoff is presidentand general manager of Respondent,with his offices atRespondent's central headquarters in Tipton.On therecord I find that Imhoff has general and broad authorityoverand responsibility forRespondent'soperations.Responsible to Imhoff are two subordinates likewisestationed at Respondent's headquarters, John Hayes andJohn Long. Hayes is the "food supervisor" and Long the"nonfood" supervisor, and they are also, respectively,personnelmanager and assistant personnel manager. Inboth these capacities, Hayes and Long have correspondingauthority over the managers of the local stores, whichthey visit at frequent intervals.The Columbia store is a typical one-floor supermarket,fully open insofar as the sales areas are concerned. In thelarger portion of the sales floor area what may be looselycalled grocery items are stocked on shelves or in displaycases; these items consist of delicatessen,bakery,produce,meat, and grocery products (including in the grocery areasome associated "hard" and "soft" goods). The balance ofthe sales floor area is occupied, with no wall separation,by the so-called "variety" department, where the itemspreviously enumerated are displayed. Behind the salesfloor area are enclosed stockrooms where inventories arestored.'In general chargeof the Columbia store, which hassome 50-55 employees,is its manager,BillDuren, whomRespondent unconditionally concedes is a "supervisor"within the meaning of the Act. Walter Roberts has thetitle of assistant manager of the store,and Bill Phillippe isdescribedintherecordasmanager of the meatdepartment. The General Counsel contends, Respondentdenies,and I find that Roberts and Phillippe aresupervisors within the meaning of theAct'sdefinition-Section 2(11)- of that term. Uncontradicted evidenceestablishesthatRoberts giveswork assignments toemployees when Manager Duren is also present in thestore,reprimandsemployees formisconduct,grantsemployees limited amounts of time off, and is in charge ofthe store in Duren's absence.As toPhillippe, the recordestablishesthat he playeda principal role in hiring variousof the meat department employees who testified; that hemakes up the work hour schedules of the meat departmentemployees, gives them their various and varying workassignments,and otherwise oversees the operations of that'For a general floor plan of the store see G.C. Exh. 3. 16DECISIONS OFNATIONALLABOR RELATIONS BOARDdepartment; and that in the commission of various actsallegedtobeunfair labor practices (as hereinafterdescribed) he plainly was playing a role and exercisingauthoritywhich only one with supervisory status andresponsibility could have occupied or have exercised.,Some further clarification regarding the cast ofcharacters is also desirable at this early juncture. Theseinclude two part-time meat department employees, GaryRandolph (Randy) Foley, and David Owen, age 18 and19, respectively. At the timesin question,Foley and Owenwere students in the local high school who attended schoolin the morning and were employed by Respondent duringthe balance of the day, thus putting in over 30 hours perweek in Respondent's employ.' At the high school, bothboys were enrolled in a vocational agriculture educationalprogram involving, at some stage prior to graduation,practical employment experience in their chosen field. InSeptember 1967, the high school official in immediatechargeof this vocational training program,D.R.Schneider, reached an agreement with store officialPhillippe and Duren to provide such training in the storemeatdepartment to Foley (already in Respondent'semploy) and Owen, who was employed in September 1967in furtherance of this agreement. Under this program andarrangementthe boys' hours of 1:15 to 3:15 p.m., at thestorewere treated as school study periods at the highschool for which the boys received corresponding schoolcredit.Further, under this arrangement, Schneider actedastheirteacher-supervisorandPhillippeastheiremployer-supervisor,andPhillippe'speriodicreportsrelative to the quality of the boys' work at the store weretaken into account by Schneider (along with his evaluationof their regular school work) in determining the boys'school grades.Inaddition,and separately from the foregoingarrangement for general employment-training for thesetwoboys,anotherarrangementexistedbetweenRespondent and the school authorities under whichRespondentmade its store facilities available on oneevening a week for a meat-judging class of several localhigh school students, including Foley and Owen. Thisclass was conducted at the store by teacher Schneider.'Imake the foregoing clarification of relationshipsbetween the store and high school officials, involving thesetwo boys, because the complaint charges that,acting asagents of Respondent, teacher-supervisor Schneider and asuperiorof his at the high school, a Mr. Willows,subjected these two boys to coercive pressures designed toput an end to their union activities.Inow approach consideration of the substantive chargesinvolved in the case, which divide themselves into threemain categories. In one category fall the bulk of the itemsof coercive conduct chargedagainstRespondent asindependent violations of Section 8(a)(1) of the Act(allegedunlawfulinterrogation,threatsofreprisal,promises of benefit, etc.). Since Respondent's allegedactions in these respects are associated with the union'fhe parties also differ as to the supervisory status of certain otheremployees but in view of my disposition of pertinent issues I find itunnecessary to resolve these differences.'From February until the end of the school year Owen's hours werereduced to about 20 per week and the complaint (par. 6(a)) alleges thatthis reduction was discriminatory.However,in his brief counsel for theGeneral Counsel concedes,as I find,that the evidence does not sustain thisallegation and accordingly it should be dismissed.'One incident of the meat judging program was its objective of selectioneach year of a team of three members to enter into a statewidemeat-judging competition with teams from other schools.organizational activity which developed among the storeemployees, it is possible in a single initial section todescribe the main features of the employees' organizationactivity and much of Respondent's corresponding allegedlycoercive opposition measures. Thereafter, I deal with theallegedrefusalstobargainandthechargesofdiscrimination, under respectively, Section 8(a)(5) and (3)of the Act.B. The Employees' Union Organizational Activityand Respondent's Allegedly Coercive ResponsesTheretoAbout the first week of January, employee NolanTritschler sounded out about 10 employees concerning hisproposal to contact a union representative to see "whatthe unioncould offer us, not necessarily just to jump intoit...."The concensus was that he should proceed,whereupon, prior to going to work on the morning ofFriday, January 19, Tritschler endeavored to reach bytelephone at St. Louis, Mr. Louis A. Sacks, representativeof the Retail Storeunion.Later in the morning Sackscalled Tritschler back at the Columbia store, and in theensuing conversationthe two agreed to meet at theparking area of the store at 1 p.m., on Monday, January22.During the course of Friday Tritschler informed anumber of employees that he had talked to Sacks and hadmade the Mondayengagement.(Tritschler did not workon Saturday, that being his day off.)Shortly after the store opening at 9 a.m., on Mondaymorning,Manager Duren initiated a conversation withTritschler, in the course of which the complaint charges,Durenmade an unlawful "promise of benefit" toTritschler and, in addition, made a statement calculated tocreate theimpressionthatRespondentwas engaged insurveillanceof Tritschler's union activities, all in violationof Section 8(a)(1) of the Act.As background to consideration of some of the evidencerelating towhat Duren said in this conversation, aboutmid-December 1967 Duren had proposed to Hayes,presumably in the latter's capacity as personnelmanager,individual proposedwage increasesfor each employee intheColumbia store. Duren received notice of the headofficeactionon these proposals on Friday afternoon,January 20, by means of the weekly paychecks received inthe store earlier that day. Apparently in most cases theraisesgrantedwere lessthanDuren had proposed;Tritschler's raise was10 cents rather than the 20 cents perhour Duren had recommended. Duren immediately calledImhoff to express his dissatisfaction with the companyaction and Imhoff had Hayes proceed immediately toColumbia that afternoon to confer with Duren. Hayes hada further conversation with Imhoff at Tipton the next(Saturday)morning,following which Imhoff or Hayes, orbothcalledDuren.Durentestifiedthatinthisconversationhewas told that the Company wasreconsideringthematter; that the results would bereflected in the next week's paychecks; and that theCompany wasgoing to"finish out" the raises(meaning, Iinfer,carryoutDuren's initialrecommendations).Sometimeprior to the noon "dinner"hour on thatSaturday,Duren called Tritschler's home (but did notspeak to Tritschler, who was away for the weekend) to tellTritschler that he would receive the additional 10 centsper hour.Turning now to Duren's conversation with Tritschler onthemorningofMonday, January 22, Duren approachedTritschler and told him that he had tried to reach him on GERBES SUPER MARKETSSaturday. Duren went on to say that he was not happyover the raise Tritschler had received the previous Friday,that he had talked to Imhoff and Hayes on Saturday andhad been informed that Tritschler would receive theadditional 10-cent raise and that other employees wouldlikewise receive further increases (in the next week'schecks, Tritschler did receive the further 10-cent raise andat the same time "about all" other employees receivedfurther increases).Following these remarks, according to Tritschler,Duren started to walk away and then turned to say thatseveralemployees had told him on Saturday thatTritschlerhadarrangedtomeetwithaunionrepresentative; Tritschler acknowledged that this was true;Duren then told Tritschler "Don't think we don't knowwhat you are doing" and asked Tritschler what made himthink the employees wanted union representation; andTritschler replied that he had talked to various employees,some of whom wanted to at least talk to a unionrepresentative.When later called as Respondent's witness,Duren was not directly questioned as to whether he hadmade the foregoing specific statements attributed to himby Tritschler.What he did testify is that he first heardabout union activity shortly before noon on Monday, the22d, when Roberts,his assistantmanager, told him thatTritschler was going to meet with a union representativeduring Tritschler's 1-2 p.m., lunch hour that day; that heimmediately informedMr. Imhoff of this development;that he saw Tritschler sit in a car with someone in thestore parking lot during that period; and that he had notlearned during the preceding weekend that some employeehad contacted a union. I credit Tritschler's testimony andfind that at some point on Saturday morning (the store isopen on Saturdays) Duren was informed by one oranother of the employees that Tritschler had arranged tomeet with a union representative on Monday; and furtherfind that in this Monday conversation with TritschlerDuren told Tritschler "Don't think we don't know whatyou are doing."Duren's statement to Tritschler, just referred to, wasplainlycalculated to cause Tritschler to understand,indeed, to warn him, that Respondent was in possession ofmeans enabling it to keep watch over his unionorganizationalactivities,andassuchcreatedtheimpression of surveillance in violation of Section 8(a)(1) oftheAct. I further conclude that Duren's assurance toTritschler that he would receive the further 10-cent raisewas an illegal promise of benefit. For even if Duren tooksteps on Friday to register his dissatisfaction with thewage increases Tritschler and others had been accorded,he knew when he was dealing further on this subject withhissuperiorsonSaturdaythatTritschler'sunionorganizational activities were under way and undoubtedlyso informed Imhoff and Hayes that day. (Duren admittedthat he informed Imhoff of Tritschler's union activity assoon as he learned about it, as he claimed, on Monday. IacceptDuren'sassertionthathe reported Tritschler'sactivities immediately but I place the date as Saturdaywhen, as I have found, Duren had this information.) Asmy Decision unfolds, it will be seen that Duren and otherofRespondent's officials were strongly opposed to theunionization of the employees.Moreover, the speed withwhich Respondent acted, more or less on an overnightbasis, to grant Tritschler and other employees furtherraisesseems out-of-character,bearing inmind thatDuren's initial proposals had been under consideration fora month and a half and, after such extensive pendency andeventual partial denial, should have suddenly become17acceptable. I also consider it significant that neither Hayesor Imhoff, both of whom testified as witnesses forRespondent,gaveany testimony bearing upon thisincidentinwhich they were directly and authoritativelyinvolved. Finally,Duren's efforts to reach Tritschler onhis day off to inform him of the further raise seems hardlythe course a store manager would follow in the ordinarycourse of events. I think it more logical to believe thatDuren had some special reason for thus wanting to informTritschler of Respondent's beneficient action toward himand other employees. On this record, that reason wouldappear to have been Respondent's knowledge of the steptoward possible unionization Tritschler had simultaneouslytaken. I believe, and find, that Respondent did what it didwhen it did it to forestall unionization, and, accordingly,that Duren's representations to Tritschler were assurancesof benefit violative of Section 8(a)(1) of the Act.FollowingthisconversationbetweenDurenandTritschler,and in the further course of the morning,Assistant StoreManager Roberts and Meat DepartmentheadPhillippefollowedTritschleraround the store.Sometime before the noon hour, Tritschler encounteredPhillippe in a backroom and asked him why he wasfollowingTritschler.Phillippe replied "Don't think wedon't know what you are doing, we know you are going tosee a unionman" - "we know a lot more than you thinkwe do." Tritschler replied that he was not trying to hidehis activities and stated that he had talked to severalemployees (referring, I infer, to his earlier canvassing ofemployees relative to his contactinga union.)Phillipperesponded by asking Tritschler why he thought he had aright to do this and why he thought other employeeswanted to beina union.Tritschler replied that he wasmerelyactingasa spokesman. Phillippe then toldTritschler to leave "his" (meaning,Iinfer,themeatdepartment) employees "out of it"- that they werehappy with what they had and he wanted Tritschler not tobother them.' As in the case of Duren's similarstatementconsidered above, Phillippe's remarks that Respondent'srepresentatives knew about Tritschler's union activitiesand more than Tritschler thought, were calculated to giveTritschler the impression that Respondent had his unionactivitiesunder surveillance and hence violated Section8(a)(1) of the Act.During Tritschler's lunch hour meeting with Sacks, theRetailStore union representative, it was agreed thatSacks should meet with interested employees that eveningat his room in the local Holiday Inn and that Tritschlershould spread word of the arrangement among storeemployees that afternoon, which to some extent he did.Shortly after Tritschler returned to work he was calledinto the store office for a talk with Duren and Roberts.Tritschler testified that in the course of the conversation"they" told him not to talk to employees about the Unionon company time; that he agreed to this admonition andthat he further explained that he had talked to severalemployees and they merely wanted to meet with a unionrepresentative.Aftersomefurtherconversation,according to Tritschler, he was asked, I infer by Duren,whether a meeting was planned for thenearfuture, whichinquiry heansweredby disclosing the time and place ofthemeeting scheduled for that evening.In the sameconversation,according to Tritschler,Duren inquiredwhether the employees would not hold off for a time, for'Ifind the facts stated in the foregoing paragraph on the basis ofTritschler'suncontradictedtestimony;neitherRobertsorPhillippetestified. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe reason that he had been assured by President Imhoffthat when the Dillon company "took over" there would beimprovements in wages and other working conditions.Duren testified that he called Tritschler to the officebecause of a report from Roberts that Tritschler wastalkingtootheremployees somuch that he wasendangering completion of his work (stocking the dairycase);that he asked Tritschler why he was talking to theemployees; and that Tritschler, referring to his lunch hourtalkwith a union official, said he was spreading wordamong the employees concerning that evening's meeting.Admittedly during this conversation Duren, under theimpression from what Tritschler said that the meetingwould begin at 8 p.m., told Tritschler that he wouldpermit interested employees to leave work prior to the 9p.m., closing time in order to attend the meeting, and infact did so in the case of various employees.With regard to this incident, the complaint charges thatDuren unlawfully interrogated Tritschler concerning aprospectiveunion meeting.On Tritschler's version of whattook place, Duren made an outright inquiry concerningany projectedmeeting.On Duren's version, Tritschlervolunteeredtheinformationconcerning that night'splanned meeting and explained that this was why he wastalking to various employees, the matter which broughtthe conversation about. But I do not consider it necessaryto decide which of these versions is correct since, in eithercase, it is clear that Duren facilitated the attendance ofthe employees at the meeting, as he told Tritschler hewould do. In these circumstances, even if as part of alengthy conversation Duren made the inquiry Tritschlerattributed to him, it could scarcely be regarded as havinghadanynoticeablecoerciveeffectonTritschler.Employers' inquiries concerning their employees' unionactivities, including union meetings, are normally coercivebecause of their improper intrusive nature and naturalinhibitingeffect.Inthisinstance,however,Duren'scooperation in facilitating attendance at the meeting had adisabusing and countervailing effect. At most, what wasleft could only be regarded as so minimal a violation as towarrant dismissal of this charge, which I will recommend.About 17 employees met with Sacks that night at theHoliday Inn, includingMrs. Joy Duren, the storemanager's wife who is also, as the evidence establishes, anoccasional employee of the store. Present also were"Randy" Foley and David Owen, the two part-time meatdepartment employees previously described.'During that day, Meat Manager Phillippe asked meatdepartment employee Randy Foley if he knew there wastobe a union meeting for the grocery (i.e., nonmeatdepartment) employees. Foley replied in the affirmative.Phillippe asked Foley if he intended to go and Foley saidhe had not planned to do so. Phillippe then asked Foleyand Owen, if they would attend the meeting and see whatwent on and who was there, which they agreed to do. Thenextday, January 23, Phillippe talked both to Foley and'The complaint alleges thatMrs.Duren's presence at this meetingconstituted unlawful surveillance on Respondent'spart,a matter I dealwith later.No other issue is present concerning the events of this meetingbut for general background it may be noted that they consisted ofdistribution by Sacks of a copy of a contract between the Retail Storeunion and a local Kroger chain store,of material concerning that Union'shealth and welfare program, and of the representation authorization cards.Sacks made some explanations concerning the Kroger contract and thehealth and welfare program.He also read the text of the authorizationcard,invitedcard signatures,andmade explanations relative to twopossible uses of the cards,i.e.,for an election,or for recognition by thecard check method if that were agreeable to Respondent.Owen. He asked Foley if any department heads werepresent.Foley replied in the affirmative, naming them,'and went on to inform Phillippe that Mrs. Duren was atthe meeting taking notes and that Phillippe was "right,"i.e.,thatTritschlerwas the employee behind the unionmovement. In Phillippe's talk with Owen, Owen told him(contrary to Phillippe's prediction to him the day before)that the Union (i.e., Sacks), had not painted a "rosypicture" and had not promised anything.10The complaint alleges that Phillippe's inquiries of Foleyconcerning his knowledge of that night's meeting and hisintentionsregardingattendanceconstitutedunlawfulinterrogation.This they clearly did, and I so find. Thecomplaint further alleges that Phillippe requested the twoboys to engage in surveillance of the meeting when heasked them to attend and report back particulars to him.The facts I have found sustain this charge.Likewise on January 23, according to Tritschler, Durenspoke to him concerning the Company's plans for theaddition of a second store at Columbia, and described toTritschler how he, in the light of certain eventualities,wouldbeinlineforandwould receiveDuren'srecommendation to fill an assistant manager position inone of the two stores. According to Tritschler, Duren thenasked him to "hold off" until they saw how the Dilloncompany's acquisition of Respondent would affect things,adding that he was sure the Dillon ownership would helpImhoff who, Duren said, could see that there was unrestamongthe employees and that various changes wouldhave to be made if the Union did not come in. In thissame conversation, according to Tritschler, he told Durenthathewould find out from Sacks how the cardsignatureswere comingalong,that he did not see anysense in havingthe matter drag out if only a "minimum"of cards hadbeen signedand if this was the case he wouldseewhether the employees he had originally contactedwere agreeable to asking Sacks to abandon the unionorganizational movement." According to Tritschler he andDuren also agreed on this occasion that neither would talkto the employees relative to the Union during work time.Duren admitted that around the time specified byTritschler he called Tritschler into a back room to talk"about the progress" [of, as I infer, the union movement]and that in this conversation he informed Tritschler of theCompany's expansionplans and the resulting possibilitiesof Tritschler's promotion. I credit Tritschler's testimonyand find that Duren made to him the statements describedinTritschler'stestimony relative to his promotionpossibilities.'Irrhe matter is of no particular importance but a list givenby Sacks ofthe 17employees includes GeorgeCornell, loosely described in the recordas the produce"department" head,and Ima JeanLewis, the so-called headof thedelicatessen "department."The complaint raises no issue relative tothe attendanceof Cornell and Lewis,whom the General Counsel contendsare not supervisors. Foley's referenceto themissignificant only as aresponse made to Phillippe's interrogationof Foleyrelative towhat tookplace at the meeting, which the complaint does charge as violative of Sec.8(ax l )"I make the foregoing findings on a compositeof the testimony of Foleyand Owen,which I credit.As previouslynoted,Phillippe was not a witnessat the hearing."It is clear fromboth the testimony of Tritschlerand Duren that earlyin the organizationalperiod Tritschler told Duren he wouldkeep the latterinformed relative to the progress of the organizationaleffortand Iconclude that this was the pertinent occasion when this understanding wasreached."Duren also testified that in this conversation he declined to agree toTritschler's proposal that each of themrefrain fromtalking to employeesabout the Union on work time,but it is unnecessary to decide whether GERBES SUPER MARKETS19The complaint charges that what Duren said toTritschlerregardingpromotion possibilities for Tritschlerconstitutedillegalpromisesof benefit.While strictlyspeaking not promises, certainly Duren was projectingpromotionpossibilitieswhileatthesametimeimportuningTritschler to drop the union movement.Inducements held out for such a purpose plainly violatetheAct and are within the fair intendment of thecomplaint.On January 25, the Company called and PresidentImhoff addressed a meeting of all the store employees (interms not reflected in the record), following which heinvited questions. Someone asked what would happen tothe profit-sharing plan if a union became the employees'representative,a questionanswered by Personnel ManagerHayes who stated that it would become a "negotiable"subjectand there was no way of knowing what theoutcome of such negotiations would be. A few days later,however, according to Tritschler, in the course of aconversation he had withDuren," Duren referred to hisand Mrs. Duren's plans to build a house but said that if aunioncame in the profit-sharing plan(where,Durenadded "my money is") would almost certainly be cut outand his house plans "go down the drain." Tritschlerfurther testified,on cross-examination, that Duren did noton this occsaionmention"negotiation" as the cause of theprobable plan termination, and that when Tritschler hadhimself told Duren in the course of earlier conversationsthat the plan was negotiable, Duren had said Tritschlercould not make him believe this was the case. I creditTritschler's testimony as to what Duren said on thisoccasion.Duren admitted that he talked to Tritschlerabout the plan and its advantages on this occasion andthat, among otherthings,he told Tritschler that he wouldhate to see anybody lose the plan.But histestimonyconcerning what he said on this specific occasion containsno declaration that he tied possible loss of the plan tounion negotiations.What remains of his testimony is hisbroad assertion that in telling other employees on otheroccasions the plan could be discontinued he referred to its"negotiable" character, testimony I consider inadequate tocreate a direct conflict with the testimony of Tritschler astowhat took place on this specificoccasion.Havingcredited Tritschler's testimony, I find that Duren made anunlawful threat when he told Tritschler the profit-sharingplan would most probably be discontinued if the Unionorganizational activity succeeded."In this same conversation, according to Tritschler,Duren said he was disappointed in the way several of theemployees, and Tritschler in particular, had let him down;that he had let Tritschler have Saturdayas hisday off andhad done other favors for Tritschler and others; that hesuch an agreement was clearly arrived at or not."TritschlerfirstgaveWednesday,January 24,as the date of thisconversation but on cross-examination stated it could have taken placesome other day. From other evidence,Ifind the conversation occurredsubsequent to January 25 and either on Monday,January29, or Tuesday,January 30."Tritschler's testimony refers to two earlier occasions(January 22 and23), upon which,according to ban,Duren similarly expressed his fear thattheprofit-sharing plan would be terminated if the Union came in.However,these instances are not charged in the complaint,which allegesJanuary 20 and 30 as the dates of such threats. Since I find violations onthe occasions alleged,Ido not consider the question whether,if it was theintention of the General Counsel to litigate the earlier instances referred toby Tritschlerwithout moving to amend the complaint, these items could besaid to have been fairly put in issue and tried,in the absence of somenotice of intention to litigate given by counsel for the General Counsel.had had enough on them at one time or another to firethem and had not done so but now that they had let himdown he was going to make up for lost time. Durenadmitted that in one of his conversations with Tritschlerhe had reminded Tritschler that he had done him a favoringivingTritschler Saturday as his day off so that heenjoyed a full weekend off and that he told Tritschler thathe could or might have to change this arrangement andTritschler should feel lucky. On the other hand, he deniedmaking the other statements Tritschler's testimonydescribes. I believe Tritschler to be the more crediblewitness and find that Duren on this occasion made thethreateningstatementsTritschlerattributedtohim,statements plainly violative of Section 8(a)(1) of the Act.In the meantime, the Meat Cutters Union had enteredthe picture to obtain representation of the Respondent'smeat department employees, all six of whom attended ameeting conducted on the night of Monday, January 29,at the local Labor Temple by Theodore Wolff, a MeatCutters' business representative." These six were LarryNelson, Joy Carlos, Mary McMinn, Bill Paxson, RandyFoley, and David Owen. Also present were Owen's fatherandTritschler.Phillippe,managerofthemeatdepartment, likewise put in an appearance.On the day of the meeting Phillippe asked Foley if heknew of the meeting and whether he was going to attend,questionswhichFoleyanswered in the affirmative.Phillippe likewise told Foley he would probably be given aunionauthorization card but not to sign it because therewas nothingrequiringhim to do so.16 The complaintcharges that Phillippe's inquiries of Foley relative to themeeting and his telling Foley not to sign a union cardviolated the Act. The facts support these charges and I sofind.During themeeting, in). identifiedhimself,andexpounded upon the benefits provided in Meat Cutters'contracts with other Columbia stores. During this phase,Phillippe made two inquiries, one relative to Respondent'sprofit sharing plan (if, I infer, the Union got in.)"Phillippe's other question was whether if the Union got inthiswouldpreventRespondentfrominstallingmeatwrapping machines, to which Wolff replied by statingthat this also was a matter subject to collective-bargainingnegotiations. The complaint alleges that Phillippe's inquiryrelative to installation of wrapping machines constituted athreatof such installation and consequent job loss(employees Carlos andMcMinn wrap meat by hand,among other duties) if the Union became the employees'representative. I conclude that this allegation of thecomplaint should be dismissed. On its face, Phillippe'sinquiryseemsa natural one and there is no evidence ofany further remark on his part which would lend athreatening import to his query.ThecomplaintfurtherchargesthatPhillippe'sattendanceatthismeetingrepresentedunlawfulsurveillanceof the union activities of Respondent'semployees. This charge must be sustained. Phillippe hadpreviously, on the occasion of the Retail Clerks' meeting"Alerted bySacks, the Retail Store union representative, to thepresenceof meat department employeesFoleyand Owen atthe January22 meetingconductedby Sacks, Wolff promptlyobtained the names and addresses ofthemeat departmentemployees fromone of them,LarryNelson, and sentthem samples of union contracts.On January 29,upon requestof Nelson,Wolff agreedto meet that night with meat department employees."Imake these findings on the basisof Foley'suncontradictedtestimony.As previouslystated,Phillippe was not a witness at the hearing."As to this query,not challenged in the complaint,Wolff stated that theplan was a negotiable matter. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDof January 22, sought to ascertain information concerningemployee attendance at and other particulars of thatmeeting, and, as other earlier and later events show,deployed himself on many fronts to set at naught theself-organizationaldesiresofRespondent'smeatdepartment (and other) employees. That he came to thismeeting (uninvited so far as the record shows) to acquainthimself on Respondent's behalf with what took placecannot be doubted.As the meeting progressed,Wolff passed out MeatCutters' authorization cards and spoke of two routes toobtain recognition, i.e., a card check or an election. Oneemployee, Nelson, then signed a card and Wolff left theemployees to themselves for a while. When he returned,Phillippe departed and then, at the employees'suggestion,Wolff joined them for coffee at a nearby bowling alley.While at the alley, Foley, Owen, McMinn, and Carlosdecided to sign cards and did so. Thus, in the end five ofthe six meat department employees signed authorizationcards that evening.The next day, Tuesday, January 30, Phillippe askedFoley if he had signed a Meat Cutters' card and Foleyreplied that he had. Phillippe then asked Foley if OwenhadsignedandFoleysaid,untruthfullybutunderstandably, that he did not know. That samemorning, Phillippe asked Joy Carlos if she had signed aMeat Cutters' card and she replied that she had. Phillippealso asked her if Foley and Paxson had signed, and inresponse she told him Foley had but she did not knowwhether Paxson had." These inquiries of Phillippe as toemployee signatures of union cards violated the Act, ascharged inthe complaint.Later that morning, at Duren's instructions, PhillippecalledCarlos,Nelson and Paxson into the meat coolerwhere Duren talked to them for about an hour concerningthe profit-sharing plan. (Phillippe was in and out of themeeting.) Carlos and Nelson testified concerning what wassaid during this gathering but without purporting to recallall that transpired in such a lengthy meeting.So much asthey recalled, however, is not in conflict. Combining theiraccounts, Duren said he had with him his own, Phillippe's,andemployeeSullivan'sprofit-sharingbooksandexplained how much employee Sullivan would accumulateover some period of years. Nelson said he would ratherjoin a union and have his money now, instead of waitinguntilhewas elderly.Some heated argument thendeveloped between Duren and Nelson over the union vs.profit-sharingplan issue,in the course of which Durenasked Nelson why if he liked a union so much he had notstayed with National (a union storeinColumbia whereNelson had previously worked); Duren said, in referencetoa union coming in,that the Company could, if itwished,terminate the plan;that he did not care abouthimself but would hate to see other employees lose; andfurther said that he was having a $45,000 house built butnot with union money, and that he had never belonged toa union and never would. At the end of the discussionDuren asked the three employees to think over what hehad said.Under cross-examination, both Carlos andNelson firmly adhered to their direct testimony thatDuren had said the Company could, if it wished,terminate the plan,andCarlosdenied thatDurendescribed the plan as terminable because of its negotiablecharacter.""I make these findings on the basis of the uncontradicted testimony ofFoley andCarlos. As previouslystated,Phillippedid not testify."Nelson's testimony on cross-examination is implicit with such a denialDuren's account of what transpired at this gathering,which admittedly he caused to be assembled, generallyconforms in many aspects to the testimony of Carlos andNelson as to what transpired. But he denied that he saidthe plan "would" be discontinued if the Unioncame in30and asserted that what he told the employees with respectto termination of the plan was that "this profit sharing isa negotiable item, that we could lose it or we could not."Icredit the employee witnesses and find that Durendescribed the plan as terminable at the Company'svolition if theUnion came in without ascribing thispossible termination to the negotiable character of theplan. I make this credibility resolution in part because ofMiss Carlos' uncontradicted testimony that during thatafternoon she did think over what Duren had said andthat night called her coworker in the meat department,Mary McMinn, who I find had not been present," andtoldMcMinn that Duren had said the Company coulddrop the plan if "we wentunion" and that she hated tosee this happen to the older employees; that she andMcMinn then discussed the matter further and agreed thatCarlos would call Duren that night to tell him they wouldvote against the Union in any election; that she didtelephone to Duren's house that night and, in his absence,gave this message toMrs.Duren; and that the nextmorningDuren admittedreceivingthismessage andthanked her and McMinn for this action on their part"Moreover, I was more impressed from a credibilitystandpoint by the demeanor of the two employee witnessesthan by that of Duren.Duren'sdiscussionof the profit-sharing plan with thethree employees obviously was arranged and conducted aspart and parcel of his and Phillippe's manifold effortsduring this period to prevent the unionization ofRespondent's employees, and in this context Duren'sproclamationsthatRespondent could, if the employeesbecame organized,terminatethe profit-sharing plan wascalculatedtopressure the assembled employees intoabandoningthe union movement. That it had such aneffect, in fact,isnot an essential elementof the GeneralCounsel's proof but the fact that it had such an effect, asestablishedby the ensuing conversation between andaction of employees Carlos and McMinn, is strong proofof the veracity of the General Counsel'switnesses as towhat Duren said and the effect such statements do haveon employees.Duren'sstatementsrepresented threatsviolative of Section8(a)(1) as chargedin the complaint."also, because,having his attention called to the company statement at theemployees'meeting on January 25 that the plan was negotiable, he testifiedthatDuren made no reference to this statement in telling the employeesthat the Company could if it wished(that is,of its own volition)terminatethe plan."This denial does not contradict the employees'testimony,which wasthat he said the Companycould,if it wished,terminate the plan."Duren testified thatMcMinn was present and had entered into thediscussion,but Carlos excluded McMinn from her list of those present. Atthe close of the hearing,counsel stipulated that McMinn,if called, wouldtestify that she did not work that day and had never had a conversationwith Duren relative to the profit plan."Duren admitted that his wife had told him Miss. Carlos had called andleft a message that she and McMinn had changed their minds."On February 22, Respondent posted in the store a notice to theemployees stating that a"rumor has been circulating that theProfit-Sharing Plan will be discontinued"if the employees obtained unionrepresentation;that this rumor was untrue; and adding that if a unionbecame their bargaining representative the plan would be a topic ofcollective-bargaining discussions (Reap. Exh.3).The posting of this notice,afterDuren's various discussions of possible termination of the plan, hasno tendency to corroborate Duren's testimony in regard to the various GERBES SUPERMARKETSAbout this same time, Duren and Phillippe drew Foleyand Owen into the meat cooler where they talked to theseteenagers at some length. In the course of the discussions,according to a composite of the boys' testimony, Durensaid that the Company might have to close the storebecause it could not afford to pay union wages, andPhillippe said if the Union came in the two boys would belaidoff and their places taken by an apprentice meatcutter because the Company could not afford to pay unionwagesto part-time boys such as they. As previously noted,Phillippe did not testify. Duren admitted talking to thetwo boys in the cooler on one occasion and had a ratherhazy recollection of the subjects discussed but denied hehad ever told them the store would close if the Companyhad to pay higher wage rates." Under all thecircumstances of the case, including some immediatelyreferred to below, it is clear that Duren and Phillippe wereintent on putting considerable pressure on these youngmen and in observingthe two boys on the stand I felteachwas endeavoring to tell the truth. I credit theirtestimony and find that Duren and Phillippe made on thisoccasion the statements respectively attributed to them inthe boys' testimony. Duren's statement regarding closingthe store and that of Phillippe concerning their layoff, ifemployees became organized, were threats violative ofSection 8(a)(1) of the Act as charged in the complaint.On what I conclude was a day or so later (that is,about February 1),2' Phillippe went to the high schoolwhere he had a talk with Schneider, the teacher-supervisorover Foley and Owen as vocational trainees at the storeunder the arrangement Schneider had made with Phillippeand Duren the previous fall and under which Phillippe wasthe boys trainee-supervisor. Present on this occasion atPhillippe'srequest,butparticipatinglittleinthediscussion, was a high school teacher named Braden whohad nothing to do with the boys' high school instructionor their store training. On the basis of the testimony ofBraden,26 some of Schneider's testimony27 and that of theboys (as to what Schneider told them Phillippe had said intalking to Schneider and Braden), I set forth in thefollowing paragraph my findings as to what Phillippe saidon this occasion.instances involving his discussion of the plan,if that was Respondent'sobjectivein offering the document,but rather tends to support the GeneralCounsel's evidence."Duren likewise denied having told the boys that they would be laid offor their jobs abolished if the Company had to pay union wages,but theseremarks had been attributed to Phillippe,not to him."In this instance,as in the case of many other events dealt with in thisrecord,the evidence does not permit of a finding as to the exact date of itsoccurrence,due primarily to the witnesses'use of approximations orguesses and to conflicts among these time estimates.By the same token,and because little corresponding effort was made by counsel,itisnotpossible to erect into clear chronological order various events having somepossible common factor."Braden testified as a witness for the General Counsel and by hisdemeanor impressed me as an honest witness,so far as his recollectionextended."Schneider expressed an inability to recall having met with Phillippe onthis occasion but in other portions of his testimony referred to statementsby Phillippe which I conclude from all the evidence were made by Phillippeon this occasion.By his demeanor,and by the nature of his testimony ingeneral,Schneidermade a most unfavorable impression on me. Herepeatedly asserted a lack of recollection about meetings he undoubtedlywas deeply involved in(even as to matters about which he previously hadgivensome particulars),frequentlygavevague,unresponsive,orroundabout explanations in response to simple questions, engaged in somecontradictions,and all-in-all, appeared intent on obscuring the record as towhat actually had happened on occasions when he was an importantparticipant.In short,ingeneral I consider him an unreliable witness.21Phillippe said that he wanted to discuss the unionactivityof the two boys and cautioned Schneider andBraden not to repeat the conversation to the two boys. Heexpressed dissatisfaction because the boys had gone unionand said, or said he thought, that the boys would be betteroff without a union. He also said that he was certain hewould have to terminate one and might have to terminateboth of the boys if the Union got in, that is, ifRespondent should have to pay them the union wagescale.He further said that it might be impossible tocontinue the meat-judging class at the store if the Uniongot in, referring to unionized stores which he asserted didnot permit such classes.Immediately following the conclusion of this meeting(whichOwen had observed taking place from anotherroom), Schneider took Foley and Owen into the nearbyshop for a talk. Based on the testimony of the boys andsome admissions of Schneider," I make the followingfindings concerning Schneider's remarks on this occasion.He told the boys that Phillippe had complained becausethey had gone union and thus had showed a lack of faithinPhillippe. In similar vein, he told the boys that he wasdisappointed in them because they had signed union cardswithout first consulting him or Phillippe. He further statedthat if the Union got in Phillippe would probably drop theschool program and hence the boys would probably haveto return to school for the corresponding 2 hours, and thatPhillippe would or might cut out the meat-judging class,because such programs were not allowed in union stores.On the next day, Phillippe and Store Manager Durencame to the school for a further talk with Schneider, atwhich teacher Braden was also present, again more or lessasan observer. i9 Braden, Schneider, and Duren wereinterrogated concerning what happened at this meeting.From Braden's demeanor and the nature of his testimonyIbelieve thatBraden endeavored to testify honestlyconcerning what took place at this meeting so far as hisrecollectionwent.From his testimony, and that ofSchneider and Duren, it is clear that the conversationalexchanges were mainly between Phillippe and Schneider.Schneider set the agenda for discussion by referring to theunion activities of the two boys (their having signed unioncards) and inquiring of Phillippe and Duren what effecttheir union activities might have on the boys and theschoolprograms being conducted at the store.Withreference to this central topic of conversation (it is notpossible from the testimony I have to depict either theentire discussion or the order of statements made) in thecourse of the meeting Phillippe said he did not know whata union wage scale would be (i.e., if the Union got in) buthe was sure it would be such that he would have to let oneboy go and might be unable to retain either. Withreference to the meat judging class, Phillippe said the classmight not be able to continue meeting at the store,pointing to a local unionized store where, he said, suchclasseswere not allowed to meet. As to the vocationaltraining program, Phillippe or Duren, or both, said that sofar as he (or they) then knew they would continue theprogram. Further in the course of the meeting Phillippeand Duren expressed the view that the two boys werebetter off if the store remained as it was (meaning, I infer,Nevertheless,he did make some admissions supporting the GeneralCounsel's case and these I credit."Schneider expressed an inability to recall having talked to Foley andOwen on this occasion but admitted making to them some statementswhich I conclude from the other evidence he made on this occasion."This meeting was the result of Schneider's telling Phillippe the previousday that he wanted to talk both with Duren and Phillippe. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDwithout aunion); in this connection, Phillippe referred tothe profit-sharing plan, the characteristics of which Durenthen explained further to Schneider.3°A day or so later, Foley and Owen were called in tomeet with Schneider and Schneider's superior, the schooldirector of vocational education, JayWillows. I creditFoley's testimony that in the course of this meetingSchneider criticized the boys for getting involved in theUnion without first consulting Schneider and further toldthem that Phillippe had said he did not think he couldretainboth boys if the Union got in because of anasserted inability to pay them the union scale.There is further testimony (primarily of Foley andWillows) which, despiteWillows' various assertions thathewas merely instructing the boys not to engage inpicketingorotherunionactivitiesduringthe2school-credit hours,would warrant findings that he didnot so limit himself but, in fact, criticized the boysbroadly for having gotten involved in union activities, toldthem (or Owen) not to attend more meetings withoutletting him know first, and told them to remain neutraland keep out of further union activity. But the record doesnotwarrant holding Respondent responsible for whatWillows may have said along these lines. I see no reasonto discreditWillows' testimony that he had never talkedto Phillippe or any other store official prior to talking tothe boys. Moreover, even if Schneider had told him thatprior to this meeting Schneider had been in touch withPhillippe and Duren (which Willows first denied and thenhad an uncertain recollection), there is no evidenceindicating that Schneider had portrayed to Willows whathad transpired in Schneider'smeetingswith the storeofficials."Nor is there evidence contradictingWillows'testimony that his first knowledge of the boys' unionactivitieswas imparted to him when Schneider called himdown to speak to the boys (whom he did not know). Inthese circumstances, I consider the evidence insufficient towarranta finding thatWillowswas acting at theinstigationor behest of Respondent in making whateverstatements he did on this occasion.Ireach the opposite conclusion as to Schneider, whorepeated to the boys statements to the following effectwhich Phillippe had made to him:1.That they had incurred Phillippe's displeasure insigning unioncards; and2.That their union activities, if successful (that is, if theUnion got in) might lead to loss of one or both of theirjobs, and to termination of the meat-judging class.That Phillippe was intent on severing these boys fromany union attachments is blatently evident from the manycoercive pressures he rather continuously applied to thembefore (see supra), and after (seeinfra),his meetings withSchneider. And that this was his purpose in approachingSchneider is evident, and must have been evident toSchneider, from the expression of dissatisfaction with theboys'union involvement and the predictions of direconsequences likely to flow from that involvement whichhe made to Schneider at both their meetings, i.e., that theboys' employment (and thus their vocational training atthe store) and the continuation of the meat-judging classof which they were members, were being put in jeopardyby their union activities. By the same token, Phillippe wasplacing strong pressure on Schneider to act in line with"Philippe had made some such reference to the plan in his initial talkwith Schneider and Braden the day before."There was no interrogation of Schneider on this important question.Phillippe'swishes,for discontinuation of these programswould have representeda seriousblow to the school.Iam satisfied, and find, that Schneider understood thatthis was why Phillippe had come to him and that it was inresponseto this implicit appeal that Schneider said whathe did to the boys. For a few days earlier Foley hadbroached the matter of union activity at the store toSchneider and, in response, Schneider said he knew aboutit(from Duren) and did not think it was anything Foleyshouldworry about.When Phillippe later approachedhim, however, Schneider's attitude changed.He wentdirectly from his first meeting with Phillippe to talk to theboys, and in his two talks with the boys repeated to themstatementsPhillippe had made to him. In short, Schneiderdid exactly what Phillippe obviously wanted him to do. Toconclude that when Schneider did thus sound the alarm hedid so on his own would requireignoringsurroundingcircumstances which show all too clearly that his actionrepresentedaconsensualresponseonhisparttoPhillippe's importuning." I conclude that, in making tothe boys the statements previously enumerated, Schneiderwas knowingly and willinglyactingat the behest and inthe interests of Respondent and hence was an agent ofRespondent, for whose conduct Respondent may be heldresponsible.Since the statements made were plainlycoercive,bySchneider's conductRespondent violatedSection 8(a)(1) of the Act.Along in this same period, Owen (and, apparently, theothermeatdepartmentemployees)receivedacommunication from Wolffenclosinga sample of a unioncontract. Encountering Owen in the parking lot the nextday Phillippe asked Owen if he had yet received thismaterial.SinceOwen did not want to admit havingreceived it, he engagedinvariousruses in theensuingconversation.He first denied having received it yet butadded that he did not know whether it might have arrivedat his home in the day'smail.Phillippe then offered togive Owen time to go home to inquire but Owen beggedoff doing so and offered instead to telephone his motherwhich he did. He then told Phillippe the material had notcome. Some days later, he told Phillippe that his fatherhad said he did not have to give the material to Phillippe,which ended the matter." Phillippe's inquiries of Owenconcerningunion literaturehemay have receivedconstitutesunlawful interrogationconcerningOwen'sunion activities, plainly violative of Section 8(a)(1) of theAct as the complaint charges.Inwhat must have beenthis same generaltime period(early February, I infer), Phillippe told Foley that MaryMcMinn and Joy Carlos had changed their minds (seesupra),and were going to write the Meat Cutters Unionto get back the authorization cards theysigned,and askedFoley if he would like to do likewise. Foley said he would.Phillippe then asked Foley if he knew what to write and,when Foley said he did not, Phillippe wrote out the text ofa letter and provided Foley with a stamped envelope. Withonly an insignificantchange in the Phillippe draft, Foleyprepared the letter in duplicate (G. C. Exh. 7), sending"I so find despite the fact that at both meetings the school officials wereasked not to "relate this conversation" or "mention anything about this"to the boys(Braden's testimony).For these cautions appear to have meant,not that the school officials should say nothing to the boys, but merely thatthey should make no attributions to the store officials in whatever theysaid to them.Viewed merely as attempts at concealment, such cautions donot counteract the evidence predominantly indicating that Schneider didwhat he did in response to implicit appeals made in behalf of Respondent."Since Philippe did not testify, I find the facts stated above on the basisof Owen's testimony. GERBES SUPER MARKETS23one to Wolff at his Kansas City address and the other tothe International office of theMeat Cutters Union inChicago. 7°Phillippe's importuning of Foley to withdraw, andassistance to Foley in withdrawing his card authorization,were acts of coercive conduct violative of Section 8(a)(1)of the Act.Ialso find that on three occasions, in February andMarch, Phillippe interrogated Foley as to whether he hadbeen interviewed by a Board agent. Although Foley hadnot yet talked to a Board agent when Phillippe firstinterrogatedhim on this matter, over Foley's denialPhillippe insisted that Foley had talked to a Board agentthe preceding night and said the agent's name was Carter.36On about March 10, Phillippe asked Foley if the Union(apparentlymeaning the Meat Cutters), had contactedhim any more. In response, Foley said he had that dayreceived from the Union some union contract. Phillippeasked to see the document, Foley agreed to this request,and the two drove to Foley's home where he obtained thedocument and gave it to Phillippe.16 Phillippe's inquiries ofFoley as to whether he had been interviewed by a Boardagent and concerning his contacts by the Meat CuttersUnion were coercive interrogation violative of Section8(a)(1).On February 12, the two unions held a joint meetingfor Respondent's employees at a local Holiday Inn, whichsome 27 employees attended as did Union RepresentativesSacks and Wolff and Mr. Kimbrough, counsel for bothunions. Before the actual opening of the meeting, thosearrivingforegathered inaloungeadjacent to thedownstairsmeeting room, and among these was MeatDepartment Manager Phillippe. At this juncture, AttorneyKimbrough spoke to Phillippe, objecting to his presenceon the ground that he was a supervisor (that is, assertingthat Phillippe had the right to hire and fire). Followingthisconversation,Phillippewent from the downstairslounge and meeting area to the first floor lobby (area nearthe stairs to the lower meeting area) where he sat forsome appreciable portion of the time the meetingconsumed.The complaint charges that Phillippe was engaged insurveillanceon this occasion, a charge which I findsustained by the evidence. The record establishes thatPhillippewas an ardent opponent of unionization whoapplied,particularly tomeat department employees, astream of coercive acts to smother their desire for andattemptstowardself-organization.Attempts, largelysuccessful, to ferret out information concerning thoseallying themselves with the organizational movement werean important segment of his coercive conduct, asevidenced by his interrogations of various employees. Thatsuch a purpose motivated him in putting in an appearanceat the February 12 gathering is an inescapable inferenceon the record as a whole, and, as one occupyingsupervisorystatus,hisconductischargeabletoRespondent. J7The complaint further charges surveillance of the"I find these facts on the basis of Foley's uncontradicted testimony."Carter,in fact,was the Board field examiner who later interviewedFoley."SincePhillippedidnot testify,Ifindtheabove facts on theuncontradicted testimonyof Foley."Mrs. Joy Duren, wife of Store Manager Duren, attended the actualFebruary12meeting and the complaint likewise charges that her presenceconstituted surveillance on Respondent'sbehalf.Ideal with this chargelater.February 12 meeting, and that of January 22, throughMrs. Joy Duren, wife of Store Manager Duren, whom thecomplaint alleges to be an agent of Respondent. Mrs.Duren did not testify.Mrs. Duren works at the store on occasions, that is,during some pre-Christmas periods and otherwise onrandom occasionswhen needed to replace sick orvacationing employees. As to the January 22 meeting, theGeneral Counsel's evidence shows nothing more than herpresence throughout the meeting. As to the February 12meeting, his evidence shows that just after the meetingbeganMr. Kimbrough made to Mrs. Duren a politesuggestion that she leave because she was the storemanager's wife but also indicated that whether she stayedor left was a matter for her choice." Mrs. Duren thenchose to stay and during her stay took some written notes.She remained at the meeting until about 10 minutes priorto its end when she announced that she was leaving andwent on to say that others who wished to remain could doso because "no one will ever know," and that those whowished to sign cards could do so because "no one,"including herself, would ever know.The remaining direct evidence is that of husbandDuren, who on direct examination testified that he told hiswife that a meeting was to be held (I infer from histestimony that Duren was referring to the February 12meeting), but did not ask her to attend it or report whattranspired, that he did not ask her to name and she didnot give him a list of those who attended; and that shetold him "very little" of what was said at the meeting(merely that the meeting was not long and it looked lily'there was not much interest); and that she told him slyhad left when it was indicated to her that her presencewouldinhibitemployeespresentfromsigningauthorizationcards.On cross-examination, however,Duren, while still attaching the "very little" label to thediscussionshe and his wife had after the meetings,admitted that his wife told him what was said, and, "ingeneral" who was present, at each of these meetings. Inshort, rather than "very little," Duren's admissions showthatMrs.Durengavehimextensiveinformationconcerning who attended and what transpired at these twomeetings. Considering these admissions, and the maritalstatus of the two, I think it most likely, and find (contrarytoDuren's assertions) thatMrs.Duren attended thesemeetings and reported to Duren what took place pursuantto an understanding between the two that she would doso.Because of the existence of such an understanding,Mrs. Duren became Respondent's agent, since what shewas doing for her husband she was doing for Respondent'srepresentative.This conclusion is supported, if need be, by Mrs.Duren's conduct on another occasion when she put herselfin the service of Respondent's program of coercion inresponse to the unionization movement. At a time notfixed in the record but which I conclude must have beenin early or mid-February, Mr. Duren initiated a telephoneconversation with the wife of unionization leader NolanTritschler, in whic:i Duren asked Mrs. Tritschler to talktoNolan "about the store and what would happen if theunion came in."" A few days later, Mrs. Duren called thehome of Mrs. Tritschler's parents (with whom the"In apparent explanation to Mrs. Duren as to what he meant by"choice,"Mr.Kimbrough indicated that while the Union might beagreeable to including her among represented employees he thought thiswould not be acceptable to Respondent."Duren was attempting to reach Tritschler in placing this call and spoke 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDTritschler'swereliving)and spoke to each of MrsTritschler's parents,Mr and Mrs Beiller Mrs Durenopened the conversation by explaining that she felt sheshould talk to Tritschler's parents-in-law since Tritschler'sown parents were abroad In the course of theconversations,Mrs Duren, referring to Tritschler's unionactivities said that Tritschler was causing much trouble atthe store and that they (apparently the Durens) stood tolose a lot of money (via Respondent's profit-sharing plan)if the Union got in, which, she said, Tritschler was tryingto achieveMrs Beiller then turned Mrs Duren over toMr Beiller, to whom Mrs Duren spoke in similar termsbut more extensivelyMrs Duren appealed to Beiller toreason with Tritschler because his union activities (whichMrs Duren said she felt were `wrong' ), were causingdisturbance and disruption at the store and if the storewent union this would jeopardize continuation of theprofit-sharingplan in which the Durens and otheremployees participatedMrs Duren's conversations with the Beillier's manifestbothherantiuniondispositionandhertakingcorresponding action running exactly parallel to that ofher husband, who was making extensive use of the threatof termination of the profit-sharing plan in the variousinterviews he was having with employees at the storeThesecircumstancesthrow light onMrsDuren'sattendance at the two union meetings and tend to fortifythe conclusion that she attended by arrangement with herhusband and with knowledge that in doing so she waslendingherself toRespondent's service just as herhusband was 00Ialso find Respondent in violation of Section 8(a)(1) oftheAct because it uses an employment application form,question 14 of which calls upon applicants to nameamong other types of organizations, the ' labor unionsto which you belong " That such a questionnaire violatesthe Act is axiomatic 41Finally, the complaint alleges that Respondent, throughPhillippe, caused the meat-fudging class not to be held ontoMrs Tritschler in her husband s absence"The complaint charges that Duren s conversation with Mrs Tritschlerviolated the Act as an attempt to induce relatives to put pressure onTritschler to abandon his union activities I do not consider this chargesustained because Duren s request that Mrs Tritschler speak to Trttschler`about the store and what would happen if the Union came in isaltogether too vague and general to sustain the more specific charge thatMrs Tritschler was being implored to get her husband to desist from hisunion activities which Duren deniedThe complaint contains no such charge referable to Mrs Duren sconversations with the Beilliers nor did counsel for the General Counsel atany time indicate that he was without attempting to amend the complaintnevertheless litigating the issue as one of violation in Mrs Duren s case Inthe circumstances,Ido not deal with any such issue of violation butconsider the evidence of Mrs Duren s conversations for the purposes statedin the text411 granted the motion of counsel for the General Counsel to include thischarge in the complaint by amendment on the next to the last day of thehearingCounsel for Respondent objected to the amendment unless thehearing were postponed to allow Respondent an opportunity to determinewhether the application form had been in use during the statutorylimitations period iewithin the period beginning 6 months prior to filingthe charge and at the close of the hearing the next day counsel forRespondentmoved for a continuance on the ground that furtherinvestigative time was needed Since there were present at the hearingofficials of Respondent who must have known or merely by a quick trip toRespondents nearby head office could have ascertained the simpleinformationRespondent's counsel thought necessary I now rule that acontinuance was not necessary and hence in effect that the amendmentwas not prejudicial to Respondent and should standone evening, in violation of Section 8(aXI) There is noevidence to support this charge, which I will recommendbe dismissedC The Alleged RefusalsTo BargainIWith theRetail Store UnionBy a letter dated March 11, this Union claimed torepresent a majority of the store employeesina unitexcluding the meat department and the variety departmentemployees along with other customary exclusions,02 andrequested recognition as the bargaining representative forsuch a unit On Respondent's behalf its attorney, MrHaynes, replied to the Union's letter onMarch 14,assertingRespondent's good faith doubt that the Unionrepresented a majority of employees "in an appropriatebargainingunit" and suggesting that the Union file anelectionpetitionwith the Board for resolution of themajority claim, including the question of the appropriateunit and the related question of employee eligibility in theunit found appropriateWith no further communicationsbetween the parties, the complaint issued in this caseallegingthat the partial store unit asserted by the Union isanappropriate one and that Respondent refused tobargain with the Union as the majority representative ofthe employees in that unit At the hearing, the GeneralCounsel contended that there were 41 eligible employeesintheunithe asserts is appropriate and rested hismajority claim on 22 cards signed by employees heconsiders eligibleRespondentresiststhe bargaining charge on variousgrounds, i e , that only Respondent's chain of stores is,and the partial store unit defined by the General Counselis not, an appropriate bargaining unit that a partial storeunit excluding the variety department employees is not anappropriateone, that certain card-signingemployeeswhom the General Counsel classifies as eligible should bedetermined, on supervisory grounds, to be ineligible, andothernonsigning office employees whom the GeneralCounsel classifies as ineligible should be included in thosemaking up the unit in which event the Union would failof a majority " and that Respondent had a good-faithdoubt of the Union's majority in the claimed unit 41 Overand above all of the foregoing defenses, Respondentasserts that, in any case, the Union's representative claimis vitiated in its entirety because of certain representationsmade to employees by employee Tritschler and others inthe course of the card-signing campaignIdeal first with the latter contention In this regard,Tritschler testified that in handing out Retail Store Unioncards to employees for signature, he told employee PhilipSmith and "approximately a half-dozen or more" other"That is office clerical employeesand guards and supervisors asdefined in the Act"At the hearing Respondent sought but faded to establish that certaincardsshouldbedisregardedbecausesignedasaresultofmisrepresentations concerningthe purpose of the card or because notsufficiently authenticated"In this connectionRespondent relies on a documentsigned by some 34employees including manywho had previouslysigned cards disclaimingany desireto berepresentedby theRetailStore Union which Respondent(AttorneyHaynes) received moreor less simultaneouslywith the Union srepresentation claim The General Counsel does not contend that there wasanything illegal in the circumstances immediately surrounding thecirculationof this document but does contend that these purporteddefectionsshouldbedisregardedastheproductofRespondent sinterveningunfair labor practices GERBES SUPERMARKETSemployees that they would have to join the Union if it gotin (that is,if it attained majority status);that in that caseeverybody would have to join because there would be a"closed shop."He further testified that "approximately"what he told the employees he spoke to was "to sign thecard now because,after the Union came in, they wouldhave to become a member."He further testified that hewas present when some other solicitor made suchstatements to employees other than the ones to whom hehad made them."He further testified that Smith signedhis card about a week after he had made these statementsto Smith.16As to the others to whom Tritschler made suchstatements,he testified that"several"did not sign, thusindicating,as I find, that several did sign after Tritschlermade these statements to them.Thus,looking only atthose to whom Tritschler spoke, the record requires afinding that these statements were made to at least threeof the card signers(Smith and at least two others). Onthese facts alone the Union'smajority was destroyed if thestatementswere coercivemisrepresentations since theUnion's card designations would be reduced to 19 out of aunit total of 41. But these same statements were made toan indefinite number of other employees by some solicitoror solicitors other than Tritschler.Thus the statementswere directlymade to such a considerable number ofemployees that they serve to taint the Union'sentirevote-soliciting procedure and majority claim,if they wereof a vote-vitiating character."Ihold that the statements described by Tritschler werecoercive misrepresentations.They were misrepresentationsbecause a union's attainment of representative status doesnot create a "closed shop" (unlawful under the Act) orotherwise impose upon employees an obligation to join, aswas plainly portrayed to the employees by thesestatements.They were coercive because their plainimplication was that those who declined to join once theUnion "came in" would lose their jobs. For anyobligation implies some concomitant penalty or prejudicefor noncompliance,and the customary penalty for failureto comply with a "closed shop"or other requirement tojoina union is loss of employment.Inshort,theemployees must have understood from these statementsthat their jobs would be in jeopardy if, once the Union"came in,"they then declined to join it.It is true, ofcourse,that the threat was conditional upon the Union'sattainingmajority status, but the signing employeesaffectedmay well have decided that their interests wouldbe better served by signing up with the Union earlierrather than later, lest there be some other penalty for late,or some advantage for early,adherence. Construing thesituation as involving implicitly a threat of job loss, theUnion'smajority claim must be considered wholly tainted68and, therefore,the charge of refusal to bargain with theRetail Store Union should be dismissed."With this basisdispositive of the matter, I do not pass upon Respondent'sother defenses to this bargaining charge."Tritschler was not called upon to identify what other person or personsmade these same statements but it is clear that it was someone solicitingsignatures on behalf of the Retail Store Union."The record shows that Smith signed his card on February15.G. C.Exh. 2-s."SeeN.L.R.B. v.JamesThompson dCo.. 208 F.2d 743, 748 (C.A. 2);PuertoRicoFood Products Corp.,Ill NLRB 293, 295."SeeThe James Thompsond Co.,andPuerto RicoFood ProductsCorp..cases,supra,Fn. 46."The General Counsel concedes that the statements shown on the recordwere made but,obviously looking only at their bare words,asserts, on theone hand,that they contain no threatof jobloss,and,somewhat2.With the Meat Cutters Union25At the times in question there were six nonsupervisoryemployees" in the meat department,and, as has beenseen, five of these six(those other than Paxson)signedMeat Cutters cards on the evening of January 29, whenthematter was first presented to them. By letter datedJanuary 30,thisUnion sent copies of the signed cards toRespondent,asserted itsmajority representation status,and asked Respondent to communicate its stands" OnFebruary8Respondent,replyingthroughAttorneyHaynes, wrote the Union asserting its preference for aBoard election in line with the Union'spetition, itsgood-faith doubt of the Union's majority,and reservationsrelative to unit,and voter eligibility questions.On thatsame day, the Union filed its charges with the Board.The evidence establishes that these cards are validdesignations of this Union.32Hence,the essential questionspresented are (1) whether the meat department employeesconstitute a unit appropriate for collective bargaining, and(2) whether or not Respondent's rejection of the Union'sdemand for recognition was, in fact,based on a good-faithdoubt of the Union'smajority.contradictorily on the other,asserts that employees disinclined to join theUnion would refuse to sign,inan attempt to prevent the Union fromattaining a majority and thus in the hope of avoiding being"forced" intobecoming a member.For the reasons previously indicated I hold that thestatements embodied a threat of job loss.As to counsel'salternativeargument, it tacitly recognizes,inreferring to threatened"forced"membership,that job loss or some such prejudice was embodied in thestatements.Moreover,even if a threat of "forced"membership could somehow bedenuded of any threat of job loss or similar prejudice,the statements wereincorrect and coercive because under the Act employees are not obligedand cannot be required to join a union merely because it attains majoritystatus. Indeed,they cannot be required to do so under valid union shopagreements,but can only be required to pay ordinary initiation fees anddues.With the Act expressing and protecting the right of employees torefrainfrom joining a union,contrary assertions could well induceemployees, not versed in the Act's niceties in this regard, to abandoncontrary inclinations and sign up.And finally,if the authors of thesestatements were merely attempting to describe the Act's provisions in thisregard,they should have done but did not do so.On the contrary,Tritschler's testimony indicates that he understood a union majority wouldautomatically produce an obligation to join,and this is, in fact,what wastold to the employees."Nelson, Paxson,Carlos,McMinn,Foley,and Owen.The seventh,Department Manager Phillippe, was a supervisor within the meaning of theAct. Respondent has contended that Nelson is likewise a supervisor but theevidence does not sustain this contention.Nelson,who called himselfassistantmanager or "second man" in the department, in fact spendspractically all his time in the performance of such physical tasks asunloading, carrying,cutting,packaging and otherwise handling meatproducts,cleanup operations,etc.,asdo the other nonsupervisoryemployees.On occasion,and apparently in Phillippe's absence,he "prices"meat according to "the mark-up table"and gives work assignments toother employees,but the evidence shows that these responsibilities areroutine in character not involving the exercise of independent judgment.There is no suggestion that he is endowed with any of the other supervisoryauthorities enumerated in Sec. 2(11) of the Act.In his opening statement,counsel for Respondent referred to Owen as a"student"employee.But the evidence shows that both Owen and Foleywork many more than their 2 hours per day of student status andotherwise are indistinguishable from Respondent's other regular part timeemployees.Hence,they are properly included in the unit."The letter also stated that the Union was filing for an election unlessRespondent were agreeable to a "card check."Apparently the petition wasfiledbutwas later abandoned when the Union filed its unfair laborpractice charges."In his brief,counsel for Respondent asserts that these cards should bedisregarded on the ground that the signers were among the employees whowere told they would have to join if the Union got in. But a careful 26DECISIONSOF NATIONALLABOR RELATIONS BOARDThatthemeatdepartmentconstitutesaunitappropriate for collective bargaining is clear. Here, as inother cases determining meat department employees toconstituteappropriate units separate from other storedepartments, there are marked differences between theduties and skills of the meat department employees fromthose of other store employees, there is a long history ofbargaining on the basis of such units in the retail foodindustry, there is no evidence of interchange or transfer ofpersonnel between the meat and the other departments ofthe Columbia store, the meat department employees workinaself-containedareadistinctfromtheotherdepartments, the employees concerned plainly desire aseparate unit, there is no claim of any competing union toa larger unit including the meat department, and, as Iread the record,Meat Department Manager Phillipperuns the meat department with almost plenary authority,that is, only in limited consultation with Store ManagerDuren. Under applicable decision, these factors establishthe appropriateness of the meat department unit."Respondent's second main defense, that it entertained agood-faithdoubt of the Meat Cutters' majority anddeclined recognition on this ground, has a hollow ring, forthe record shows that from the very moment it learned oftheMeat Cutters' entry into the picture, Respondent setabout,first,toprevent thatUnion from receivingbargaining authorizations and, once those authorizationswere given, to nullifying them. This is the obviousexplanation for Phillippe's telling Foley not to sign a cardat the first meeting, for his inquiries as to who had signedcards, for the many pressures exerted on Foley and Owenthereafter and resulting eventually in Foley's attempts toregainhiscard,and for the corresponding coercivestatements made to Nelson and Carlos, resulting in thepurported defection of Carlos and McMinn. Plainly, bymanifold coercive activities along these lines,Respondent,aware that various of these employees had signed up withtheMeat Cutters, set out to undermine the employees'attachment to that Union and to prevent a fair electioninitially sought by that Union. In these circumstances,under principles uniformly followed by the Board and theappellate courts,Respondent cannot be heard to assertthat it entertained a good-faith doubt of the Meat Cuttersmajority.On the contrary, the facts previously founddemonstrate that insofar as Respondent rejected the MeatCutters recognition demand in purported reliance on adoubt as to majority, it acted in bad faith. Accordingly, Ifind and conclude that Respondent's denial of recognitionviolated Section 8(a)(5) and (1) of the Act.scrutiny of Tritschler's testimony shows that he was being interrogatedspecifically about what was said to employees solicited to sign cards of theRetail Store Union (see is.,pp. 314-317).The circumstances under whichthemeat department employees signed their cards on the evening ofJanuary 29 were explored by counsel without producing any indication thatany such statements were then made by Union Representative Wolff,Tritschler(who was present)or anyone else."Respondent refers to elements of centralized administration of all itsstores in asserting that only its entire chain constitutes an appropriatebargaining unit. The short answer is that while these centralization factorsare entitled to and have received my consideration,and lend some supportto a claim that the entire chain is an appropriate unit, they do notoutweigh or cancel out the other circumstances of this case establishingthat the meat department is an appropriate unit also.That is all that isnecessary to decide.D. The Charges of Discrimination1.The change in Tritschler's day offTritschler testified that at an approximate time which,according to his description must have been in the latterhalf of February, and when Tritschler was working as a"checker,"Duren came up, slammed his fist on theconveyor,and told Tritschler his day off was beingchanged from Saturday to Wednesday; and that, afterstarting to walk off, Duren returned and told him thereason for the change was that he needed another checkerbecause two girls were leaving (Respondent's employment,I infer). The complaint charges that Respondent (Duren)thus shifted Tritschler to a less desirable day off inretaliation against him because of his union activities. Onthe record before me I conclude that this charge should besustained.Various aspects of Tritschler's testimony previouslydescribed indicate that Duren held Tritschler in ratherhigh regard prior to his initiation of the union movement,but that thereafter Duren's attitude toward Tritschlerchanged to one of hostility. Indeed, about a week prior tothis incident Duren had specifically referred to the favorhe had done Tritschler in allowing him Saturdays off,while uttering a veiled threat to retaliate against him forhaving let Duren down. Duren's slamming his fist downon the conveyor when announcing the change to Tritschlercertainlywas indicative of his anger toward Tritschler.TheGeneralCounsel'sevidencethuswarrantsaninference thatDuren's previously declared intention toretaliatebecameoperativeonthisoccasion,andRespondent was obliged to come forward with evidenceexplaining the change on nondiscriminatory grounds ifthat were the case. This it did not do since Duren madeno reference to this incident in his testimony.6°Accordingly, I find that Respondent was motivated by adiscriminatory purpose in making this unfavorable change,in violation of Sections 8(a)(3) and (1) of the Act.632.The discharge of TritschlerWilliam G. Haynes, Respondent's attorney, interviewedat the store various of Respondent's meat department andnonmeat department employees following the service onRespondent of the respective charges filed by the Unions.36There is no charge that these interviews were conducted ina manner violative of the Act.Haynes interviewed Tritschler on March 21, in the backroom of the variety department. Present during thesignificant portions of this interview was Harold D. Ryan,personnelmanager of the parent Dillon Company. At theoutset of the interview, Haynes informed Tritschler of theinvestigativepurpose of the interview and asked forTritschler's cooperation, but informed Tritschler of hisright not to be interviewed if he so chose. Haynes thenhanded Tritschler a handwrittensheet67 expressing theseand other points, which Tritschler signed, as had otheremployees previously interviewed by Haynes. As Haynes'ffritschler's testimony that Duren told him the change was necessarybecause two girls were leaving is not the equivalent of testimony by Durendemonstrating a need to make the change for such reasons."Tritschler admitted on cross-examination that he had worked on somepreviousSaturday because of a personnel shortage but Respondent'sasking Tritschlermerely to fill in on one day is not the equivalent ofpermanently changing his day off."See Resp.Exh. 2 and 6."See Reap.Exh. 2. GERBESSUPER MARKETSbegan questioning Tritschler about the Retail Union'scharge of March 1268 (which alleged,interalia,thatRespondenthaddiscriminatedagainstTritschlerinchanging his day off and in revoking a previouslyapproved leave of absence) Tritschler told Haynes that hewanted a copy of what he told Haynes during theinterview.Haynes replied that he did not yet knowwhether he would takeany statementfrom Tritschler, andwhenTritschlerrepeatedhisdemand,Haynes toldTritschler he would give Tritschler a copy of anything heput in a statement for Tritschler's signature. The interviewthenproceeded,andwhenHaynes engaged in somewritingfollowingTritschler'sanswers to the initialquestions, Tritschler demanded that Haynes make a copyfor him. Haynes replied that he would mail a copy toTritschler.Tritschlerinsisted on receiving acopy "then"(presumably as the interview proceeded), and Haynes thenhanded Tritschler a tablet and proposed that Tritschlermake a copy as they wentalong.Tritschler declined,tellingHaynes to write the statement; the interview thenproceeded with Haynes engaging in further writing. At theend of the interview Haynes handed to Tritschler afive-page statement (Resp. Exh. 4) which Haynes hadwritten up and which Haynes asked Tritschler to read andto sign if he was satisfied that it correctly reflected whathe had said in response to Haynes' questions. Tritschlerread about half of the proposed statement and then askedHaynes for a copy. Haynes replied that he would sendTritschler a copy in the mail. Tritschler rejected thisproffer, insisting either that he then be given a copy orthat Haynes give him a signed statement to the effect thathe would receive a copy by mail. Tritschler still had theproposed statement in his hands at this juncture andasserted that he would retain the document unless one ofthese conditions was met. Haynes replied that Tritschlerwould have to take his word that Tritschler would receivea copy by mail and told or asked Tritschler to leave thedocument there unsigned if he did not wish to sign it. Inresponse Tritschler said he would keep the document. Anundoubtedlyacrimoniousargumentthendevelopedbetween Tritschler and Haynes as to whether Respondentor Tritschler was entitled to possession of the documentfollowingwhich Haynes walked over to Tritschler, whohad then started to leave the room with the document,and said he was not going to let Tritschler leave the roomwith it.Tritschler asked whowas goingto stop himwhereupon Haynes said he was and grabbed Tritschler'sleftwrist. (Tritschler, taller than Haynes, was then holdingthe statement in his right hand held above his head.)Tritschler then told Haynes that an employee outside theroom was observing what was going on. Haynes then letgo of Tritschler's wrist and as Tritschler proceeded out theroom, Haynes told him that if he went out the door hemight as well keep going right out of the store because hewas "through." Tritschler then left the room with thedocument in his possession and went back to work.Shortlythereafter,HaynesandRyanapproachedTritschler, who refused successive requests of Haynes andRyan that he return the document to them, unless he waseither given at that time a copy or signed statement thathe would receive one in the mail. On these occasionsHaynes told Tritschler that if he would hand over thestatement the whole incident would be forgotten but thatifhe refused he was engaging in insubordination whichHaynes would have to report to Imhoff and Hayes.S9"G. C. Exh. I-E.27Ryan then arranged for Imhoff and Hayes to comeimmediately toColumbia and upon their arrival aconference took place among them and Haynes, Ryan,and Store Manager Duren, at which Ryan recounted whathad taken place during Haynes' interview session withTritschler. Tritschler then was called in to meet with thisgroup (but with Haynes absent). Ryan then recountedagainwhat had happened in the interview session, anaccount which, with some addition made by Tritschler,Tritschler confirmed was correct. In the further course ofthismeeting, PersonnelManager Hayes told Tritschlerthis was a serious incident - an act of insubordination -for which Tritschler could or would be terminated unlesshe gave the statement back. For his part, Tritschler againsaid that he was not going to help build a case against theUnion and that he could not return the document even ifhe wished to because, as was the fact, he had given thedocument to Union Representative Sacks during thepreceding lunch hour.60Hayes again emphasized toTritschlertheseriousnessof the incident and theCompany's unwillingness to tolerate this type of action byany employee;Tritschlerinquiredwhetherhewasdischarged; and Hayes told Tritschler to return to hiswork and he would let Tritschler know. There then tookplace a further conference between Imhoff, Haynes, Ryan,Hayes, and Duren, following which (but with Haynesabsent) Tritschler was again called in, On this occasionHayes again gave Tritschler an opportunity to change hismind - to return the document - and when Tritschlerdeclined Hayes notified Tritschler that he was terminated.While the complaint broadly charges that RespondentdischargedTritschlerbecauseofhis"unionand/orprotected and concerted activities," in his brief counsel fortheGeneralCounselmakesnocontentionthatRespondentdischargedTritschlerbecauseofhisinstigationofandleadingroleintheUnion'sorganizational campaigns.Rather, counsel for the GeneralCounsel concedes in his brief that Respondent dischargedTritschlerbecauseofhisrefusal"to surrender thestatement" and, asserting that Tritschler was privilegedunder the Act to retain the document, contends that onthis basis the discharge violated the Act. Counsel's theoryis that since, as is well established under Board decision,an employee's participation in an employer's pretrialinvestigative interrogationmust be voluntary," Tritschlercould impose upon his cooperation any conditions he sawfitand thus could, even after the interview was concluded,retain possession of the statement counsel for Respondenthad preparedunlessthe demands he had previously made- that he be immediately given a copy of the proposedstatement or written assurances that he would receive acopy - were met." In short, the General Counsel assertsthat compliance with such a demand is required by theAct as an incident of the employer's duty to procure theemployee'scooperationwithemployer-conductedinvestigative interviews only on a voluntary basis."In this conversation,when Haynes remonstratedwith Tritschler for hislack of cooperation,Tritschlerreplied that he was not goingto "build anycase for you guys.""In the ensuing discussion,Hayes assertedthat Tritschler's giving thedocument to Sacks was the same astheft,i.e.,that the document wascompany property because written on company paper,or company time,by a company attorney,with a company pen."SeeJohnnie'sPoultry Co.,146 NLRB 771, 775."In his brief, counsel for the General Counsel also asserts that at somepoint in the interviewAttorneyHaynes had agreedto Tritschler's demand 28DECISIONSOF NATIONALLABOR RELATIONS BOARDOf course, in accord with this principle, Tritschler couldhave withdrawn from the interview at any time prior to itscompletion. And I will assume, without deciding the issuesince it is not presented, that Tritschler could have refusedto sign the proposed statement (if, having fully read it,which in this case he did not do, he considered it correct)unlesshewere forthwith given a copy or writtenassurances that he would receive a copy of the statementas signed. But this is not what happened. What did occuris that after the interview was concluded and after Hayneshad rejected Tritschler's conditions, Haynes first and laterRyan and Hayes requested Tritschler to return thedocument unsigned, which Tritschler refused to do unlesshisconditionsweremet.WithRespondent then notinsisting that Tritschler sign the document his conditionshadbecomeacademic;hisonlychoiceinthesecircumstanceswas to return the document, whichrepresentedmerely the work product of Respondent'sattorney- his record of the interview - to whichRespondent was certainly entitled and which it must bepresumed was of value to Respondent. Tritschler's refusalto return or to attempt to facilitate the return of thedocument was unjustifiable conduct which Respondentcould fairly characterize under the "unsubordination"heading, and for which Respondent could and, as I find,did discharge Tritschler. Accordingly, Iwill recommendthat this allegation of the complaint be dismissed.THE REMEDYHaving found Respondent in violation of the Act innumerous particulars as charged in the complaint, variousof which represent serious infringements upon the rights ofits employees under the Act and manifest a propensity inthat direction, the injunctive portions of the order Irecommend, as set forth below, contain a broad cease anddesist provision coterminous with Section 7 of the Act. Asaffirmative reliefwhich I find necessary to remedyRespondent's violations,my proposed order requiresRespondent, upon request, to bargain with the MeatCuttersUnionastherepresentativeof the meatdepartment employees. Such a requirement is required byRespondent's violation of Section 8(a)(5). But in thecircumstances of this case, I also consider such an ordernecessarytoremedyRespondent'sotherseriousinfringementsof the Act, aimed as they were atundermining and obstructing the employees' desire forcollective-bargaining representation. Hence, the bargainingorder should issue even if no violation of Section 8(a)(5)were found. The order likewise requires the posting ofnoticesand similar customary provisions necessary toeffectuate the policies of the Act.Upon the foregoing findings and conclusions, and uponthe entire record, I recommend pursuant to Section 10(c)of the Act that the Board issue the following:CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed to theminSection 7 of the Act, all as more particularly foundabove,Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act.2.By changing employee Tritschler's day off fromSaturday toWednesday, as more particularly foundabove,Respondent engaged in unfair labor practices inviolation of Section 8(a)(3) and 8(a)(1) of the Act.3.All full time and regular part time meat departmentemployees employed at Respondent's store in Columbia,Missouri, excluding all other employees, office clericalemployees, and supervisors within the meaning of the Actconstitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4.At all times since January 29, 1968, the MeatCutters Union has been the exclusive representative of allemployees in the aforesaid unit for the purposes ofcollectivebargainingwithin the meaning of Section 9(a) ofthe Act.5.By refusing on or about February 8, 1968, torecognize theMeat Cutters Union as the exclusivebargainingrepresentative of Respondent's employees inthe aforesaid unit Respondent engaged in unfair laborpractices in violation of Section 8(a)(5) and 8(a)(1) of theAct.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.7.Except as found in the preceeding portions of thisDecision,Respondent has not engagedinunfair laborpractices chargedin the complaint.early in the interview that he be given a copy of the statement"then." Butthere is no evidence that Haynes concurred in this demand;indeed, theevidence is to the contrary.ORDERRespondent, Gerbes Super Markets, Inc., its officers,agents, successors, and assigns, shall-1.Cease and desist from:(a)Discouragingmembership in Local 655, RetailStore Employees Union, AFL-CIO, or any other labororganization by discrimination in regard to hire or tenureof employment or any term or condition of employment.(b)Coercively interrogating employees relative to theirknowledge of or their attendance at (or their plansconcerning attendance at) union meetings, or relative tooccurrences at union meetings, or relative to their receiptor possession of union literature, or otherwise relative tothe union affiliation, activities, or sympathies of any of itsemployees.(c)Coercively interrogating employees relative towhether employees of Respondent have been in contactwith or have been interviewed by agents of the NationalLabor Relations Board.(d)Requesting employees to attend union meetings forthe purpose of supplying Respondent with correspondinginformation.(e)Engaging in surveillance of the union meetings orunionactivitiesof its employees, or creating theimpression among employees that it has their unionactivities under surveillance.(f)Promising or holding out to its employees theprospectof granting them wage increases or other benefitsfor the purpose of encouraging them not to designate aunion astheir bargaining representative.(g)Threatening its employees with discontinuance ofRespondent'sprofit-sharingplan,orwithlossofemployment, or with discontinuance of the meat-judgingclass, or with closing the store, or with any other reprisaliftheydesignateaunionastheirbargainingrepresentative.(h) Telling employees not to sign union cards. GERBES SUPER MARKETS(i)Utilizingan employment application form whichquestionsapplicants for employment concerning theirmembership in labor unions.(j)Solicitingemployees to withdraw their unionrepresentationauthorizationcardsorrenderingcorresponding assistance to employees so solicited.(k)Refusing to recognize Local 576, AmalgamatedMeatCuttersandButcherWorkmen of America,AFL-CIO, as the exclusive representative of all itsemployees in the unit described in paragraph 3 of theabove "Conclusions of Law" for the purposes of collectivebargaining.(1) In any other manner interfering with, restraining orcoercingemployees in the exercise of the right toself-organization, to form labor organizations, to join orassist the above-named labor organizations or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inother concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theNationalLaborRelationsAct as modified by theLabor-ManagementReporting and Disclosure Act of1959.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelywith Local 576, Amalgamated Meat Cutters and ButcherWorkmen of America, AFL-CIO, as the exclusiverepresentative of all its employees in the unit described inparagraph 3 of the above "Conclusions of Law" withrespect to wages, rates of pay, hours of employment andother terms and conditions of employment, and embody ina signed contract any agreement reached.(b) Post at its store in Columbia, Missouri, a copy ofthe attached notice marked "Appendix."6' Copies of saidnotice, to be furnished by the Regional Director forRegion17,afterbeingsignedbyRespondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify said Regional Director, in writing, within 20days after receipt of this Decision, what steps have beentaken to comply herewith.61IT IS HEREBY FURTHER ORDEREDthat the complainthereinbeand it hereby is dismissed in respect toviolationschargedbutnot specifically found herein,including, without limitation, the charge that Respondentdiscriminatorily discharged Nolan Tritschler."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords "a Decree of the United StatesCourt ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notifysaid Regional Director, inwriting,within 10 days from the dateof this Order,what steps Respondenthas taken tocomplyherewith."APPENDIXNOTICE TO ALL EMPLOYEES29Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in Local 655,Retail Store Employees Union, AFL-CIO, or any otherlabor organization by discrimination in regard to hireor tenure of employment or any term or condition ofemployment.WE WILL NOT coercively interrogate employeesrelative to their knowledge of or their attendance at (ortheir plans concerning attendance at) union meetings, orrelative to occurrences at union meetings, or relative totheirreceiptorpossessionof union literature; orotherwise relative to the union affiliation, activities, orsympathies of any of our employees.WE WILL NOT coercively interrogate our employeesrelativetowhether agents of the National LaborRelations Board have been in contact with or haveinterviewed any of our employees relative to chargesfiledagainst us under the National Labor RelationsAct.WE WILL NOT request employees to attend unionmeetingsfor the purpose of informingus concerningwhat takes place at such meetings.WE WILL NOT engage in surveillance of the unionmeetings or activities of our employees, and WE WILLNOT create among or give to our employees theimpression that we have their union activities undersurveillance.WE WILL NOT promise or hold out to our employeesthe prospect of granting them wage increases or otheremployment benefits for the purpose of encouragingthem not to designate a union as their bargainingrepresentative.WE WILL NOT threaten our employees withdiscontinuance of our profit-sharing plan, or with lossof employment, or with closing our Columbia store, orwith discontinuance of the meat judging class, or withany other reprisal, if they designate a union as theirbargaining representative.WE WILL NOT tell employees not to sign union cards.WE WILL NOT use an employment application formwhich questions applicants for employment concerningtheirmembership in labor unions.WE WILL NOT solicit any of our employees towithdraw their union representation authorizationcards.WE WILL NOT in any other manner interfere with,restrain, or coerce any of our employees in the exerciseof their rights to join or assist Local 576, AmalgamatedMeat Cutters and ButcherWorkmen of America,AFL-CIO, or Local 655, Retail Store EmployeesUnion, AFL-CIO, or any other labor organization, ortodesignateany such labor organization as theircollective bargaining representative.WE WILL, on request, recognize and bargain withLocal 576, Amalgamated Meat Cutters and ButcherWorkmen of America, AFL-CIO, as the exclusivebargaining representative of all our employees in thefollowing described appropriate bargaining unit: 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll fulltime andregular parttime meat departmentemployees employed at our Columbia,Missouri,store,excludingallother employees, office clericalemployees,and supervisorswithin the meaning of theNational Labor Relations Act.DatedByGERBES SUPERMARKETS,INC.(Employer)Allour employees are free to become,remain, orrefrain from becoming or remaining,members of anylabor organization,except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the National LaborRelations Act, as amended.(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106, Telephone 816-374-5282.